

EXECUTION COPY
 

 
CREDIT AGREEMENT
dated as of
September 15, 2014
among
PTC INC.
The Lenders Party Hereto
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
KEYBANK NATIONAL ASSOCIATION
as Syndication Agent,
FIFTH THIRD BANK, HSBC BANK USA, NATIONAL ASSOCIATION, CITIZENS BANK, N.A.,
ROYAL BANK OF CANADA, SANTANDER BANK, N.A. and TD BANK, N.A.,
as Co-Documentation Agents
and
BARCLAYS BANK PLC, SUNTRUST BANK
and U.S. BANK, NATIONAL ASSOCIATION,
as Co-Senior Managing Agents
     
J.P. MORGAN SECURITIES LLC and KEYBANK NATIONAL ASSOCIATION
as Joint Bookrunners
and
J.P. MORGAN SECURITIES LLC, KEYBANK NATIONAL ASSOCIATION,
FIFTH THIRD BANK, HSBC BANK USA, NATIONAL ASSOCIATION, CITIZENS BANK, N.A.,
ROYAL BANK OF CANADA, SANTANDER BANK, N.A. and TD BANK, N.A.
as Joint Lead Arrangers


ACTIVE 202926071v.6
 
 

--------------------------------------------------------------------------------

 




TABLE OF CONTENTS


Page


ARTICLE I Definitions
1
     
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Classification of Loans and Borrowings
25
SECTION 1.03.
Terms Generally
25
SECTION 1.04.
Accounting Terms; GAAP
26
SECTION 1.05.
Status of Obligations
26
     
ARTICLE II The Credits
27
     
SECTION 2.01.
Commitments
27
SECTION 2.02.
Loans and Borrowings
27
SECTION 2.03.
Requests for Borrowings
28
SECTION 2.04.
Determination of Dollar Amounts
28
SECTION 2.05.
Swingline Loans
29
SECTION 2.06.
Letters of Credit
30
SECTION 2.07.
Funding of Borrowings
34
SECTION 2.08.
Interest Elections
35
SECTION 2.09.
Termination and Reduction of Commitments
36
SECTION 2.10.
Repayment and Amortization of Loans; Evidence of Debt
37
SECTION 2.11.
Prepayment of Loans
38
SECTION 2.12.
Fees
39
SECTION 2.13.
Interest
39
SECTION 2.14.
Alternate Rate of Interest
40
SECTION 2.15.
Increased Costs
41
SECTION 2.16.
Break Funding Payments
42
SECTION 2.17.
Taxes
43
SECTION 2.18.
Payments Generally; Allocations of Proceeds; Pro Rata Treatment; Sharing of
Set-offs
44
SECTION 2.19.
Mitigation Obligations; Replacement of Lenders
46
SECTION 2.20.
Expansion Option
47
SECTION 2.21.
Judgment Currency
48
SECTION 2.22.
Defaulting Lenders
49
     
ARTICLE III Representations and Warranties
50
     
SECTION 3.01.
Corporate Existence; Subsidiaries; Foreign Qualification
50
SECTION 3.02.
Corporate Authority
51
SECTION 3.03.
Compliance with Laws and Contracts
51
SECTION 3.04.
Litigation and Administrative Proceedings
51
SECTION 3.05.
Title to Assets
52
SECTION 3.06.
Liens and Security Interests
52
SECTION 3.07.
Tax Returns
52
SECTION 3.08.
Environmental Laws
52
SECTION 3.09.
Continued Business
52
SECTION 3.10.
Employee Benefits Plans
53
SECTION 3.11.
Consents or Approvals
53
SECTION 3.12.
Solvency
53

 
 
i

--------------------------------------------------------------------------------





Table of Contents
(continued)
Page


 
SECTION 3.13.
Financial Statements
53
SECTION 3.14.
Regulations
54
SECTION 3.15.
Intellectual Property
54
SECTION 3.16.
Insurance
54
SECTION 3.17.
Accurate and Complete Statements
54
SECTION 3.18.
Investment Company
54
SECTION 3.19.
Defaults
54
SECTION 3.20.
Anti-Corruption Laws and Sanctions
54
     
ARTICLE IV Conditions
       
SECTION 4.01.
Effective Date
54
SECTION 4.02.
Each Credit Event
54
     
ARTICLE V Covenants
55
     
SECTION 5.01.
Insurance
56
SECTION 5.02.
Money Obligations
56
SECTION 5.03.
Financial Statements and Other Information
56
SECTION 5.04.
Financial Records
57
SECTION 5.05.
Franchises; Change in Business; and Sanctions Compliance
58
SECTION 5.06.
ERISA, Pension and Benefit Plan Compliance
58
SECTION 5.07.
Financial Covenants
58
SECTION 5.08.
Borrowing
58
SECTION 5.09.
Liense
59
SECTION 5.10.
Regulations T, U and X
61
SECTION 5.11.
Investments, Loans and Guaranties
61
SECTION 5.12.
Merger and Sale of Assets
61
SECTION 5.13.
Acquisitions
62
SECTION 5.14.
Notice
63
SECTION 5.15.
Capital Distributions
63
SECTION 5.16.
Environmental Compliance
63
SECTION 5.17.
Affiliate Transactions
63
SECTION 5.18.
Use of Proceeds
64
SECTION 5.19.
Corporate Names
64
SECTION 5.20.
Subsidiary Guaranties and Pledge of Stock or Other Ownership Interest
64
SECTION 5.21.
Restrictive Agreements
65
SECTION 5.22.
Other Covenants
65
SECTION 5.23.
Guaranty Under Material Indebtedness Agreement
65
SECTION 5.24.
Amendment of Organizational Documents
65
SECTION 5.25.
Further Assurances
65
     
ARTICLE VI [Reserved]
65
     
ARTICLE VII Events of Default
66
     
ARTICLE VIII The Administrative Agent
68
     
ARTICLE IX Miscellaneous
71
     
SECTION 9.01.
Notices
71
SECTION 9.02.
Waivers; Amendments
73

 
 
ii

--------------------------------------------------------------------------------

 



Table of Contents
(continued)
Page


 
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
75
SECTION 9.04.
Successors and Assigns
77
SECTION 9.05.
Survival
80
SECTION 9.06.
Counterparts; Integration; Effectiveness
80
SECTION 9.07.
Severability
81
SECTION 9.08.
Right of Setoff
81
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
81
SECTION 9.10.
WAIVER OF JURY TRIAL
82
SECTION 9.11.
Headings
82
SECTION 9.12.
Confidentiality
82
SECTION 9.13.
USA PATRIOT Act
83
SECTION 9.14.
Releases of Subsidiary Guarantors
83
SECTION 9.15.
Appointment for Perfection
84
SECTION 9.16.
Interest Rate Limitation
84
SECTION 9.17.
No Advisory or Fiduciary Responsibility
84
SECTION 9.18.
Termination of Commitments under Existing Credit Agreement
85
     





 
iii

--------------------------------------------------------------------------------

 




Table of Contents
(continued)
Page





SCHEDULES:
 
Schedule 1.01 – Other Amounts
Schedule 2.01 – Commitments
Schedule 2.03 – Competitors
Schedule 3.01 – Subsidiaries
Schedule 3.04 – Litigation
Schedule 3.10 – ERISA Plans
Schedule 5.08 – Existing Indebtedness
Schedule 5.09 – Existing Liens
Schedule 5.11 – Permitted Foreign Subsidiary Loans and Investments
Schedule 5.12 – Certain Subsidiaries to be Liquidated
 
EXHIBITS:
Exhibit A – Form of Assignment and Assumption
Exhibit B – Form of Opinion of Credit Parties’ Counsel
Exhibit C – Form of Increasing Lender Supplement
Exhibit D – Form of Augmenting Lender Supplement
Exhibit E – Form of Compliance Certificate
Exhibit F – List of Closing Documents
Exhibit G-1 – Form of Borrowing Request
Exhibit G-2 – Form of Interest Election Request
 


 
 
iv

--------------------------------------------------------------------------------

  

CREDIT AGREEMENT (this “Agreement”) dated as of September 15, 2014 among PTC
INC. the LENDERS from time to time party hereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, KEYBANK NATIONAL ASSOCIATION, as Syndication Agent, FIFTH
THIRD BANK, HSBC BANK USA, NATIONAL ASSOCIATION, CITIZENS BANK, N.A., ROYAL BANK
OF CANADA, SANTANDER BANK, N.A. and TD BANK, N.A., as Co-Documentation Agents
and BARCLAYS BANK PLC, SUNTRUST BANK and U.S. BANK, NATIONAL ASSOCIATION,
 
as Co-Senior Managing Agents.
 
The parties hereto agree as follows:
 
 
ARTICLE I
 
 


 
 
Definitions
 
SECTION 1.01. Defined Terms
 
.  As used in this Agreement, the following terms have the meanings specified
below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.
 
“Acquisition” means any transaction or series of related transactions resulting,
directly or indirectly, in (a) the acquisition of all or substantially all of
the assets of any Person (other than a Company), or any business or division of
any Person (other than a Company), (b) the acquisition of in excess of fifty
percent (50%) of the stock (or other Equity Interest) of any Person (other than
a Company), or (c) the acquisition of another Person (other than a Company) by a
merger, amalgamation or consolidation or any other combination with such Person.
 
“Adjusted Covenant Requirement” means with respect to the making of any
Permitted Investment or the incurrence of any Indebtedness, at the time thereof
and after giving effect thereto (including giving effect thereto on a Pro Forma
Basis), the Leverage Ratio shall be less than 2.00 to 1.00, in each case after
the making of such Permitted Investment and/or the incurrence of such
Indebtedness, as applicable.
 
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
 
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affected Foreign Subsidiary” means any Foreign Subsidiary to the extent a
pledge of more than 662/3% of the voting Equity Interests in such Foreign
Subsidiary would cause a Deemed Dividend Problem.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 

 
 

--------------------------------------------------------------------------------

 

“Agent Party” has the meaning assigned to such term in Section 9.01(d).
 
“Agreement” has the meaning set forth in the first paragraph hereof.
 
“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling, (iv)
Yen and (v) any other currency (x) that is a lawful currency (other than
Dollars) that is readily available and freely transferable and convertible into
Dollars, (y) for which a LIBOR Screen Rate is available in the Administrative
Agent’s determination and (z) that is agreed to by the Administrative Agent and
each of the Revolving Lenders.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period in Dollars on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1%, provided that, for the
avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on the
rate appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute
page of such page) at approximately 11:00 a.m. London time on such day.  Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively.
 
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
 
“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure or Swingline Loans, the percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the aggregate Revolving Commitments of all Revolving
Lenders (if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments); provided that in the case
of Section 2.22 when a Defaulting Lender shall exist, any such Defaulting
Lender’s Revolving Commitment shall be disregarded in the calculation and (b)
with respect to the Term Loans, a percentage equal to a fraction the numerator
of which is such Lender’s outstanding principal amount of the Term Loans and the
denominator of which is the aggregate outstanding principal amount of the Term
Loans of all Term Lenders; provided that in the case of Section 2.22 when a
Defaulting Lender shall exist, any such Defaulting Lender’s Term Loan Commitment
shall be disregarded in the calculation.
 
“Applicable Pledge Percentage” means (a) in the case of non-voting Equity
Interests, 100% and (b) in the case of voting Equity Interests, 100% but 65% in
the case of a pledge by the Borrower or any Domestic Subsidiary of its Equity
Interests in an Affected Foreign Subsidiary.
 
“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan or
any ABR Loan or with respect to the commitment fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may
be, based upon the Leverage Ratio applicable on such date:
 

 
Leverage Ratio:
 
Eurocurrency
Spread
 
ABR
Spread
 
Commitment
Fee Rate
Category 1:
 
< 1.00 to 1.00
1.25%
0.25%
0.175%

 
 
2

--------------------------------------------------------------------------------

 
 
Category 2:
> 1.00 to 1.00 but
< 2.00 to 1.00
1.375%
0.375%
0.225%
Category 3:
 
> 2.00 to 1.00
1.50%
0.50%
0.25%



For purposes of the foregoing,
 
(i)           if at any time the Borrower fails to deliver the Financials on or
before the date the Financials are due pursuant to Section 5.03, Category 3
shall be deemed applicable for the period commencing three (3) Business Days
after the required date of delivery and ending on the date which is three (3)
Business Days after the Financials are actually delivered, after which the
Category shall be determined in accordance with the table above as applicable;
 
(ii)           adjustments, if any, to the Category then in effect shall be
effective three (3) Business Days after the Administrative Agent has received
the applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and
 
(iii)           notwithstanding the foregoing, Category 2 shall be deemed to be
applicable until the Administrative Agent’s receipt of the applicable Financials
for the Borrower’s first fiscal quarter ending after the Effective Date (unless
such Financials demonstrate that Category 3 should have been applicable during
such period, in which case Category 3 shall be deemed to be applicable during
such period) and adjustments to the Category then in effect shall thereafter be
effected in accordance with the preceding paragraphs.
 
“Approved Depository” means a domestic or foreign commercial bank or United
States branch of a foreign bank licensed under the laws of the United States or
a State thereof having (a) capital and surplus in excess of Two Hundred Fifty
Million Dollars ($250,000,000) and (b) a Keefe Bank Watch Rating of “B” or
better or, with respect to any investment or deposit in a foreign bank in excess
of One Million Dollars ($1,000,000), an equivalent rating from a comparable
foreign rating agency.
 
“Approved Fund” has the meaning assigned to such term in Section 9.04.
 
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
 
“Augmenting Lender” has the meaning assigned to such term in Section 2.20.
 
“Availability Period” means the period from and including the Effective Date to
but excluding the Maturity Date, or such earlier date on which the Revolving
Commitments shall have been terminated pursuant to the terms hereof.
 
“Available Revolving Commitment” means, at any time, with respect to any Lender,
the Revolving Commitment of such Lender then in effect minus the Revolving
Credit Exposure of such Lender at such time; it being understood and agreed that
any Lender’s Swingline Exposure shall not be deemed to be a component of the
Revolving Credit Exposure for purposes of calculating the commitment fee under
Section 2.12(a).
 

 
3

--------------------------------------------------------------------------------

 

“Banking Services” means each and any of the following bank services provided to
the Borrower or any Subsidiary by any Lender or any of its Affiliates: (a)
credit cards for commercial customers (including, without limitation, commercial
credit cards and purchasing cards), (b) stored value cards and (c) treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).
 
“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.
 
“Banking Services Obligations” means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
 
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” means PTC Inc., a Massachusetts corporation.
 
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, (b) a Term Loan of the same Type, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect or (c) a Swingline Loan.
 
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit G-1.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of such Agreed Currency (and, if the Borrowings
or LC Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, the term “Business Day”
shall also exclude any day on which the TARGET2 payment system is not open for
the settlement of payments in euro).
 
“Capital Distribution” means a payment made, liability incurred or other
consideration given by a Company to any Person that is not a Company, for the
purchase, acquisition, redemption,
 
 
4

--------------------------------------------------------------------------------

 
repurchase, payment or retirement of any capital stock or other Equity Interest
of such Company or as a dividend, return of capital or other distribution (other
than any stock dividend, stock split or other equity distribution payable only
in capital stock or other Equity Interest of such Company) in respect of such
Company’s capital stock or other Equity Interest.
 
“Capitalized Lease Obligations” means obligations of the Companies for the
payment of rent for any real or personal property under leases or agreements to
lease that, in accordance with GAAP, have been or should be capitalized on the
books of the lessee and, for purposes hereof, the amount of any such obligation
shall be the capitalized amount thereof as determined in accordance with GAAP.
 
“Cash Equivalent Investments” means:
 
(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;
 
(b)           investments in commercial paper maturing within two hundred
seventy (270) days from the date of acquisition thereof and having, at such date
of acquisition, the highest credit rating obtainable from S&P’s or Moody’s;
 
(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within one hundred eighty (180) days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any Approved
Depository;
 
(d)           fully collateralized repurchase agreements with a term of not more
than one hundred eighty (180) days for securities described in subpart (a) above
and entered into with an Approved Depository;
 
(e)           money market funds at least ninety-five percent (95%) of the
assets of which constitute Cash Equivalent Investments of the kinds described in
subparts (a) through (d) of this definition;
 
(f)           with respect to Foreign Subsidiaries, obligations guaranteed by
the jurisdiction in which the Foreign Subsidiary is organized (but only to the
extent such jurisdiction has a rating applicable to such type of jurisdiction
substantially equivalent as the rating for an Approved Depository) and is
conducting business maturing within one year from the date of acquisition
thereof in an aggregate principal amount up to but not exceeding Twenty-Five
Million Dollars ($25,000,000) at any one time outstanding as to all Foreign
Subsidiaries; and
 
(g)           to the extent not included in subparts (a) through (f) above, cash
equivalents as determined in accordance with GAAP.
 
“Change in Control” means (a) the acquisition of ownership or voting control,
directly or indirectly, beneficially (within the meaning of Rules 13d-3 and
13d-5 of the Securities Exchange Act of 1934, as then in effect) directly or
indirectly, on or after the Effective Date, by any Person or group (within the
meaning of Sections 13d and 14d of the Securities Exchange Act of 1934, as then
in effect), of Equity Interests representing more than forty percent (40%) of
the aggregate ordinary Voting Power represented by the issued and outstanding
Equity Interests of the Borrower; (b) the occupation of a majority of the seats
(other than vacant seats) on the board of directors by Persons who were not
 
 
5

--------------------------------------------------------------------------------

 
(i) directors of the Borrower on the Effective Date, (ii) appointed or nominated
by the board of directors or other governing body of the Borrower (which
constituted the board of directors or such other governing body on the Effective
Date), or (iii) appointed or nominated by directors so nominated; or (c) the
occurrence of a “change in control” (or substantially equivalent term), as
defined in any Material Indebtedness Agreement.
 
          “Change in Law” means the occurrence, after the date of this Agreement
(or with respect to any Lender, if later, the date on which such Lender becomes
a Lender), of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Swingline Loans.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
together with the rules and regulations promulgated thereunder.
 
“Co-Documentation Agent” means each of Fifth Third Bank, HSBC Bank USA, National
Association, Citizens Bank, N.A., Royal Bank of Canada, Santander Bank, N.A. and
TD Bank, N.A. in its capacity as co-documentation agent for the credit
facilities evidenced by this Agreement.
 
“COF Rate” has the meaning assigned to such term in Section 2.14(a).
 
“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Credit
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of Administrative Agent, on
behalf of itself and the Secured Parties, to secure the Secured Obligations.
 
“Collateral Documents” means, collectively, the Pledge Agreements and all other
agreements, instruments and documents executed in connection with this Agreement
that are intended to create, perfect or evidence Liens to secure the Secured
Obligations, including, without limitation, all other security agreements,
pledge agreements, deeds of trust, loan agreements, notes, guarantees,
subordination agreements, pledges, powers of attorney, assignments, leases,
financing statements and all other written matter whether heretofore, now, or
hereafter executed by the Borrower or any of its Domestic Subsidiaries or Pledge
Subsidiaries and delivered to the Administrative Agent.
 
“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Loan Commitment.  The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable.
 

 
6

--------------------------------------------------------------------------------

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
“Communications” has the meaning assigned to such term in Section 9.01(d).
 
“Companies” means the Borrower and all Subsidiaries.
 
“Competitor” means each of the Persons listed on Schedule 2.03 hereto and their
Subsidiaries.
 
“Compliance Certificate” means a Compliance Certificate substantially in the
form of the attached Exhibit E.
 
“Computation Date” is defined in Section 2.04.
 
“Computervision Corp. Pension Plan” means the Computervision Corporation
Retirement Plan as amended and restated effective January 1, 2013.
 
“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid, including borrowed funds, cash, the issuance of securities
or notes, the assumption or incurring of liabilities (direct or contingent), the
payment of consulting fees or fees for a covenant not to compete and any other
consideration paid for such Acquisition.
 
“Consolidated” means the resultant consolidation of the financial statements of
the Borrower and its Subsidiaries in accordance with GAAP, including principles
of consolidation consistent with those applied in preparation of the
consolidated financial statements referred to in Section 3.13 hereof.
 
“Consolidated Capital Expenditures” means, for any period, the amount of capital
expenditures of the Borrower (specifically including any software development
costs that are capitalized), as determined on a Consolidated basis and in
accordance with GAAP; provided, that “Consolidated Capital Expenditures” shall
not include such expenditures made (a) in connection with any Acquisition or (b)
with casualty or condemnation proceeds.
 
“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of the Borrower for such period, as determined on a Consolidated basis and in
accordance with GAAP.
 
“Consolidated EBITDA” means, for any period, as determined on a Consolidated
basis and in accordance with GAAP, (a) Consolidated Net Earnings for such period
plus, without duplication, the aggregate amounts deducted in determining such
Consolidated Net Earnings in respect of (i) Consolidated Interest Expense,
(ii) Consolidated Income Tax Expense, (iii) Consolidated Depreciation and
Amortization Charges, (iv) reasonable non-recurring non-cash losses not incurred
in the ordinary course of business, (v) non-cash expenses incurred in connection
with stock-based compensation, (vi)  restructuring charges that are
non-recurring and paid or to be paid in cash in an amount not to exceed the
aggregate cash amount of Twenty Million Dollars ($20,000,000) during any period
of twelve (12) consecutive months (not to exceed an aggregate maximum amount of
Seventy-Five Million Dollars ($75,000,000) during the Availability Period),
(vii) fees, expenses and other charges related to the Transactions, (viii) Other
Amounts, (ix) non-cash expenses incurred in connection with, or attributable to,
the termination of the Computervision Corp. Pension Plan, (x) any fees and
expenses in connection with
 
 
7

--------------------------------------------------------------------------------

 
any actual or proposed acquisition, Investment or financing (to the extent such
fees reduced Consolidated Net Earnings during such period (including as a result
of the application of FASB 141R)) in an aggregate amount not to exceed Six
Million Dollars ($6,000,000) during any period of twelve (12) consecutive
months, and (xi) the net amount, if any, by which the consolidated deferred
revenues of the Borrower and the Subsidiaries increased during such period (to
the extent such increase occurs during the twelve (12) consecutive full fiscal
quarters following the Effective Date); provided, that, in the case of any
Acquisition or any other acquisition of all or substantially all the Equity
Interests in, or all or substantially all the assets of (or the assets
constituting a business unit, division, product line or line of business of),
any Person permitted hereunder consummated during such period, any such increase
attributable to the Persons or assets subject thereto shall be determined only
from and after the consummation thereof, minus, (b) to the extent included in
Consolidated Net Earnings for such period, non-recurring gains not incurred in
the ordinary course of business; provided, however, that any time an Acquisition
is made pursuant to Section 5.13 hereof, Consolidated EBITDA shall be
recalculated to include the EBITDA of the acquired company (with appropriate
pro-forma adjustments, reasonably acceptable to Administrative Agent, due to
discontinued operations) as if such Acquisition had been completed on the first
day of the relevant measuring period.
 
“Consolidated Fixed Charges” means, for any period, as determined on a
Consolidated basis and in accordance with GAAP, without duplication, the
aggregate of (a) Consolidated Interest Expense (excluding the amortization of
the origination expenses associated with this Agreement, and including, without
limitation, the “imputed interest” portion of Capitalized Lease Obligations,
synthetic leases and asset securitizations, if any) and (b) scheduled principal
payments on Consolidated Funded Indebtedness (for the avoidance of doubt,
excluding all prepayments of the Revolving Loans).
 
“Consolidated Funded Indebtedness” means, at any date, all Indebtedness
(including, but not limited to, current, long-term and Subordinated
Indebtedness, if any, as determined on a Consolidated basis and in accordance
with GAAP).
 
“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the gross or net income of the Borrower (including, without
limitation, any additions to such taxes, and any penalties and interest with
respect thereto), and all franchise taxes of the Borrower, as determined on a
Consolidated basis and in accordance with GAAP.
 
“Consolidated Interest Expense” means, for any period, the interest expense of
the Borrower for such period, as determined on a Consolidated basis and in
accordance with GAAP.
 
“Consolidated Net Earnings” means, for any period, the net income (or loss) of
the Borrower for such period, as determined on a Consolidated basis and in
accordance with GAAP.
 
“Consolidated Net Worth” means, at any date, the stockholders’ equity of the
Borrower, determined as of such date on a Consolidated basis and in accordance
with GAAP.
 
“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
 
8

--------------------------------------------------------------------------------

 
“Controlled Group” means a Company and each Person required to be aggregated
with a Company under Code Section 414(b), (c), (m) or (o).
 
“Co-Senior Managing Agent” means each of Barclays Bank PLC, SunTrust Bank and
U.S. Bank, National Association in its capacity as co-senior managing agent for
the credit facilities evidenced by this Agreement.
 
“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.
 
“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.
 
“Credit Party” means the Borrower and any Subsidiary or other Affiliate that is
a Subsidiary Guarantor.
 
“Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, such
Foreign Subsidiary’s accumulated and undistributed earnings and profits being
deemed to be repatriated to the Borrower or the applicable parent Domestic
Subsidiary under Section 956 of the Code and the effect of such repatriation
causing materially adverse tax consequences to the Borrower or such parent
Domestic Subsidiary, in each case as determined by the Borrower in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors.
 
“Default” means an event or condition that constitutes, or with the lapse of any
applicable grace period or the giving of notice or both would constitute, an
Event of Default and that has not been waived in accordance with Section 9.02
hereof.
 
“Defaulting Lender” means any Lender that, as reasonably determined by the
Administrative Agent, (a) has failed, within two Business Days of the date
required to be funded or paid, to (i) fund any portion of its Loans, (ii) fund
any portion of its participations in Letters of Credit or Swingline Loans or
(iii) pay over to any Lender Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Lender Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Lender Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Lender Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event.
 
“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign
 
 
9

--------------------------------------------------------------------------------

 
Currency, calculated on the basis of the Exchange Rate for such currency, on or
as of the most recent Computation Date provided for in Section 2.04.
 
“Dollars” or “$” refers to lawful money of the United States of America.
 
“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.
 
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.
 
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
 
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or logically associated with, a contract or other record and adopted by a
Person with the intent to sign, authenticate or accept such contract or record.
 
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent
and the Issuing Bank and any of its respective Related Parties or any other
Person, providing for access to data protected by passcodes or other security
system.
 
“Environmental Laws” means all provisions of law (including the common law),
statutes, ordinances, codes, rules, guidelines, policies, procedures,
orders-in-council, regulations, permits, licenses, judgments, writs,
injunctions, decrees, orders, awards and standards promulgated by a Governmental
Authority or by any court, agency, instrumentality, regulatory authority or
commission of any of the foregoing concerning environmental health or safety and
protection of, or regulation of the discharge of substances into, the
environment.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.
 
“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at 11:00
a.m., London time, on the date on or as of which such amount is to be
determined.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated pursuant thereto.
 
 
10

--------------------------------------------------------------------------------

 
“ERISA Event” means (a) the occurrence of an event with respect to an ERISA Plan
that results in the imposition of an excise tax or any other liability on a
Company or of the imposition of a Lien on the assets of a Company; (b) the
engagement by a Controlled Group member in a non-exempt “prohibited transaction”
(as defined under ERISA Section 406 or Code Section 4975) or a breach of a
fiduciary duty under ERISA that could result in liability to a Company; (c) the
application by a Controlled Group member for a waiver from the minimum funding
requirements of Code Section 412 or ERISA Section 302 or a Controlled Group
member is required to provide security under Code Section 401(a)(29) or ERISA
Section 307; (d) the occurrence of a Reportable Event with respect to any
Pension Plan as to which notice is required to be provided to the PBGC; (e) the
withdrawal by a Controlled Group member from a Multiemployer Plan in a “complete
withdrawal” or a “partial withdrawal” (as such terms are defined in ERISA
Sections 4203 and 4205, respectively); (f) the involvement of, or occurrence or
existence of any event or condition that makes likely the involvement of, a
Multiemployer Plan in any reorganization under ERISA Section 4241; (g) the
failure of an ERISA Plan (and any related trust) that is intended to be
qualified under Code Sections 401 and 501 to be so qualified; (h) the taking by
the PBGC of any steps to terminate a Pension Plan or appoint a trustee to
administer a Pension Plan under ERISA Section 4042, or the taking by a
Controlled Group member of any steps to terminate a Pension Plan (other than a
standard termination under ERISA Section 4041(b)); (i) the commencement,
existence or threatening of a claim, action, suit, audit or investigation with
respect to an ERISA Plan, other than a routine claim for benefits; or (j) any
incurrence by or any expectation of the incurrence by a Controlled Group member
of any liability for post-retirement benefits under any Welfare Plan, other than
as required by ERISA Section 601, et. seq. or Code Section 4980B or similar
state law.
 
“ERISA Plan” means an “employee benefit plan” (within the meaning of ERISA
Section 3(3)), other than a Multiemployer Plan, that a Controlled Group member
at any time sponsors, maintains, contributes to, has liability with respect to
or has an obligation to contribute to such plan, and that is covered by ERISA
pursuant to ERISA Section 401.
 
“EU” means the European Union.
 
“euro” and/or “EUR” means the single currency of the Participating Member
States.
 
“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.
 
“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Borrower and each Lender.
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency.   In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for
 
 
11

--------------------------------------------------------------------------------

 
any reason, no such spot rate is being quoted, the Administrative Agent, after
consultation with the Borrower, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.
 
“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation.  If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income  by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.19(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.17(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.17(a) and (d) any United States Federal withholding Taxes imposed
under FATCA.
 
“Existing Credit Agreement” means that certain Credit Agreement, dated as of
January 30, 2014, by and among the Borrower, the lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent, as amended, modified,
supplemented or restated prior to the date hereof.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Financial Officer” means any of the following officers: chief executive
officer, president, chief financial officer or treasurer. Unless otherwise
qualified, all references to a Financial Officer in this Agreement shall refer
to a Financial Officer of the Borrower.
 
 
12

--------------------------------------------------------------------------------

 
“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower and its
Subsidiaries required to be delivered pursuant to Section 5.03(a) or 5.03(b).
 
“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Borrower and its Domestic Subsidiaries directly
owns or Controls more than 50% of such Foreign Subsidiary’s issued and
outstanding Equity Interests.
 
“Fixed Charge Coverage Ratio” means, as of any date of determination for the
Borrower, on a Consolidated basis and in accordance with GAAP, the ratio of (a)
Consolidated EBITDA minus Consolidated Capital Expenditures, for the period of
four consecutive fiscal quarters ending on or most recently ended prior to such
date, to (b) Consolidated Fixed Charges for such period.
 
“Foreign Currencies” means Agreed Currencies other than Dollars.
 
“Foreign Currency Exposure” has the meaning assigned to such term in Section
2.11(b).
 
“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.
 
“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.
 
“Foreign Currency Sublimit” means $500,000,000.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“Foreign Pledge Perfection Trigger Date” means the earlier of (a) the occurrence
of two or more Defaults or Events of Default in any fiscal quarter of the
Borrower, or (b) the occurrence of one or more Defaults or Events of Default in
any two consecutive fiscal quarters of the Borrower.
 
“Foreign Subsidiary” means a Subsidiary that is organized under the laws of any
jurisdiction other than the United States, any State thereof or the District of
Columbia.
 
“GAAP” means generally accepted accounting principles in the United States as
then in effect, which shall include the official interpretations thereof by the
Financial Accounting Standards Board, applied on a basis consistent with the
past accounting practices and procedures of the Borrower.
 
“Governmental Authority” means any nation or government, any state, province or
territory or other political subdivision thereof, any governmental agency,
department, authority, instrumentality, regulatory body, court, central bank or
other governmental entity exercising executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to government, any
securities exchange and any self-regulatory organization (including any
supra-national bodies such as the European Union or the European Central Bank).
 
 
13

--------------------------------------------------------------------------------

 
“Guarantor” means a Person that shall have pledged its credit or property in any
manner for the payment or other performance of the indebtedness, contract or
other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-maker, endorser or Person that
shall have agreed conditionally or otherwise to make any purchase, loan or
investment in order thereby to enable another to prevent or correct a default of
any kind.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Hedge Agreement” means any (a) hedge agreement, interest rate swap, cap, collar
or floor agreement, or other interest rate management device entered into by a
Company with any Person in connection with any Indebtedness of such Company, or
(b) currency swap agreement, or similar arrangement or agreement designed to
protect against fluctuations in currency exchange rates entered into by a
Company with any Person (excluding, however, forward currency purchase
agreements entered into by a Company in the ordinary course of business and not
for speculative purposes).
 
“Immaterial Subsidiary” means a Subsidiary that (a) has aggregate assets of less
than Ten Million Dollars ($10,000,000) and (b) has no direct or indirect
Subsidiaries with aggregate assets for all such Subsidiaries of more than Ten
Million Dollars ($10,000,000); provided that, if as of the end of any fiscal
quarter of the Borrower, the Consolidated Total Assets attributable to all
Subsidiaries that satisfy both of the preceding clauses (a) and (b) exceeds five
percent (5%) of Consolidated Total Assets, the Borrower (or, in the event the
Borrower has failed to do so within ten (10) days, the Administrative Agent)
shall designate sufficient number of such Subsidiaries as not qualifying as
“Immaterial Subsidiaries” to eliminate such excess, and such designated
Subsidiaries shall for all purposes of this Agreement not constitute Immaterial
Subsidiaries.
 
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
 
“Increasing Lender” has the meaning assigned to such term in Section 2.20.
 
“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.
 
“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.
 
“Indebtedness” means, for any Company, without duplication, (a) all obligations
to repay borrowed money, direct or indirect, incurred, assumed, or guaranteed,
(b) all obligations in respect of the deferred purchase price of property or
services (other than (i) trade accounts payable in the ordinary course of
business, (ii) obligations in respect of operating leases of a Company and any
guaranties thereof, (iii) performance (and in no event payment) obligations of a
Company under customer contracts entered into in the ordinary course of business
and any guaranties of performance (and in no event of payment) thereof and (iv)
accrued expenses and deferred taxes incurred and paid in the ordinary course of
business), (c) all obligations under conditional sales or other title retention
agreements, (d) all obligations (contingent or otherwise) under any letter of
credit or banker’s acceptance, (e) all net obligations under any Hedge
Agreement, (f) all synthetic leases, (g) all lease obligations that have been or
should be capitalized on the books of such Company in accordance with GAAP, (h)
all obligations of such Company with respect to asset securitization financing
programs to the extent that there is recourse against such Company or such
Company is liable (contingent or otherwise) under any such program, (i)
 
 
14

--------------------------------------------------------------------------------

 
all obligations to advance funds to, or to purchase assets, property or services
from, any other Person in order to maintain the financial condition of such
Person, (j) all indebtedness of the types referred to in subparts (a) through
(i) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Company is a
general partner or joint venturer, unless such indebtedness is expressly made
non-recourse to such Company, (k) any other transaction (including forward sale
or purchase agreements) having the commercial effect of a borrowing of money
entered into by such Company to finance its operations or capital requirements,
and (l) any guaranty of any obligation described in subparts (a) through (k)
hereof.
 
“Indemnified Taxes” means Taxes, other than Excluded Taxes and Other Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of the Borrower under any Loan Document.
 
“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).
 
“Information Memorandum” means the Confidential Information Memorandum dated
August 2014 relating to the Borrower and the Transactions.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08 in the form attached hereto
as Exhibit G-2.
 
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.
 
“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a
Eurocurrency Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period.  For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
 
“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBOR Screen Rate for the longest period (for
which the LIBOR Screen Rate is available for the applicable currency) that is
shorter than the Impacted Interest Period and (b) the LIBOR Screen Rate for the
shortest period (for which the LIBOR Screen Rate is available for the applicable
currency) that exceeds the Impacted Interest Period, in each case, at such time.
 
 
15

--------------------------------------------------------------------------------

 
“Issuing Bank” means JPMorgan Chase Bank, N.A. and each other Revolving Lender
designated by the Borrower as an “Issuing Bank” hereunder that has agreed to
such designation (and is reasonably acceptable to the Administrative Agent), in
each case, in its capacity as the issuer of Letters of Credit hereunder, and its
successors in such capacity as provided in Section 2.06(i).  Any Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.
 
“Joint Bookrunner” means each of J.P. Morgan Securities LLC and KeyBank National
Association in its capacity as a joint bookrunner for the credit facility
evidenced by this Agreement.
 
“Joint Lead Arranger” means each of J.P. Morgan Securities LLC and KeyBank
National Association in its capacity as a joint lead arranger for the credit
facility evidenced by this Agreement.
 
“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).
 
“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time.  The LC Exposure of any Revolving Lender at
any time shall be its Applicable Percentage of the total LC Exposure at such
time.
 
“Lead Arrangers” means J.P. Morgan Securities LLC and KeyBank National
Association in their capacities as joint bookrunners and joint lead arrangers
for the credit facility evidenced by this Agreement.
 
“Lender Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.
 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.  Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender and the Issuing
Banks.
 
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
 
“Leverage Ratio” means, as of any date of determination for the Borrower, as
determined on a Consolidated basis and in accordance with GAAP, the ratio of
(a) Consolidated Funded Indebtedness (as of the last day of the most recently
completed fiscal quarter), to (b) Consolidated EBITDA (for the most recently
completed four consecutive fiscal quarters ending on or most recently ended
prior to such date).
 
“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
Agreed Currency and for any applicable Interest Period, the London interbank
offered rate administered by ICE Benchmark Administration (or any other Person
that takes over the administration of such rate) for such Agreed Currency for a
period equal in length to such Interest Period as displayed on pages LIBOR01 or
LIBOR02 of the Reuters screen or, in the event such rate does not appear on
either of such
 
 
 
16

--------------------------------------------------------------------------------

 
Reuters pages, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion (in each case the “LIBOR Screen Rate”) at
approximately 11:00 a.m., London time, on the Quotation Day for such currency
and Interest Period; provided that, if the LIBOR Screen Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement;
provided, further, that if a LIBOR Screen Rate shall not be available at such
time for such Interest Period (the “Impacted Interest Period”), then the LIBO
Rate for such currency and such Interest Period shall be the Interpolated Rate;
provided, that, if any Interpolated Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.  It is understood and
agreed that all of the terms and conditions of this definition of “LIBO Rate”
shall be subject to Section 2.14.
 
“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.
 
“Lien” means any mortgage, deed of trust, security interest, lien (statutory or
other), charge, assignment, hypothecation, encumbrance on, pledge or deposit of,
or conditional sale, leasing (other than operating leases), sale with a right of
redemption or other title retention agreement and any capitalized lease with
respect to any property (real or personal) or asset.
 
“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(e) of this Agreement, any Letter of Credit applications, the
Collateral Documents, the Subsidiary Guaranty, and all other agreements,
instruments, documents and certificates identified in Section 4.01 executed and
delivered to, or in favor of, the Administrative Agent or any Lenders and
including all other pledges, powers of attorney, consents, assignments,
contracts, notices, letter of credit agreements and all other written matter
whether heretofore, now or hereafter executed by or on behalf of any Credit
Party, or any employee of any Credit Party, and delivered to the Administrative
Agent or any Lender in connection with this Agreement or the transactions
contemplated thereby.  Any reference in this Agreement or any other Loan
Document to a Loan Document shall include all appendices, exhibits or schedules
thereto, and all amendments, restatements, supplements or other modifications
thereto, and shall refer to this Agreement or such Loan Document as the same may
be in effect at any and all times such reference becomes operative.
 
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
 
“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).
 
“Majority in Interest” means, at any time (i) in the case of the Revolving
Lenders, Lenders having Revolving Exposures and unused Revolving Commitments
representing more than 50% of the sum of the aggregate Revolving Exposures and
the aggregate unused Revolving Commitments at such time and (ii) in the case of
the Term Lenders, Lenders having outstanding Term Loans representing more than
50% of the sum of the aggregate principal amount of all Term Loans outstanding
at such time.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property, or condition (financial or otherwise) of the Companies
taken as a whole, (b) the rights and remedies of the Administrative Agent or the
Lenders under any Loan Document, (c) the ability of the Borrower or the
Companies, taken as a whole, to perform its or their, as the case may be,
 
 
17

--------------------------------------------------------------------------------

 
obligations under any Loan Document to which it is a party or they are parties,
as the case may be, or (d) the validity or enforceability against any Credit
Party of any Loan Document to which it is a party; provided that any Other
Amounts shall not constitute, or be considered in determining whether there has
been, such a material adverse effect.
 
“Material Indebtedness Agreement” means any debt instrument, capital lease,
guaranty, contract, commitment, agreement or other arrangement evidencing or
entered into in connection with any Indebtedness of any Company or the Companies
in excess of the amount of Thirty Million Dollars ($30,000,000).
 
“Maturity Date” means September 15, 2019.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA which is contributed to, or for which there is an obligation
to contribute, by a Controlled Group member.
 
“Non-Credit Party Exposure” means the aggregate amount, incurred on or after the
Effective Date, of loans by a Credit Party to, investments by a Credit Party in,
guaranties by a Credit Party of Indebtedness of, and Letters of Credit issued to
or for the benefit of, a Company that is not a Credit Party.
 
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders, the Administrative Agent,
any Issuing Bank or any indemnified party, individually or collectively,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred or any of the Letters of Credit or other instruments at any
time evidencing any thereof.
 
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.
 
“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, operating
agreement or equivalent formation documents, and Regulations (Bylaws), or
equivalent governing documents, and any amendments to any of the foregoing.
 
“Other Amounts” has the meaning set forth in Schedule 1.01 hereto.
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise, ad valorem or property taxes, goods and services taxes,
harmonized sales taxes and other sales taxes, use taxes, value added taxes,
charges or similar taxes or levies arising from any payment made hereunder or
from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Loan Document.
 
 
18

--------------------------------------------------------------------------------

 
“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.
 
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
 
“Participant” has the meaning set forth in Section 9.04.
 
“Participant Register” has the meaning set forth in Section 9.04.
 
“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.
 
“Patriot Act” has the meaning set forth in Section 9.13.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Pension Plan” means an ERISA Plan that is subject to Title IV of ERISA, other
than a Multiemployer Plan.
 
“Permitted Foreign Subsidiary Loans and Investments” means:
 
(a)           the investments by the Borrower or a Domestic Subsidiary in a
Foreign Subsidiary, existing as of the Effective Date and set forth on Schedule
5.11 hereto;
 
(b)           the loans by the Borrower or a Domestic Subsidiary to a Foreign
Subsidiary, in such amounts existing as of the Effective Date and set forth on
Schedule 5.11 hereto;
 
(c)           any investment by a Foreign Subsidiary in, or loan from a Foreign
Subsidiary to, or guaranty from a Foreign Subsidiary of Indebtedness of, a
Company;
 
(d)           any investment of cash or property investment by a Credit Party
in, or loan from a Credit Party to, a Foreign Subsidiary, for the making of one
or more Acquisitions of Wholly-Owned Subsidiaries (direct or indirect) of the
Borrower on or after the Effective Date, in an aggregate amount not to exceed
One Hundred Fifty Million Dollars ($150,000,000) for all such Acquisitions;
 
(e)           any Non-Credit Party Exposure, not otherwise permitted under this
definition, up to the aggregate amount for all Foreign Subsidiaries not to
exceed Seventy-Five Million Dollars ($75,000,000) at any time outstanding; and
 
 
19

--------------------------------------------------------------------------------

 
(f)           to the extent not otherwise permitted under this definition,
investments by a Company in a Foreign Subsidiary deemed to occur upon a transfer
of ownership of Equity Interests in such Foreign Subsidiary from another
Company.
 
“Permitted Investment” means an investment of a Company, made after the
Effective Date, in the stock (or other debt or Equity Interests) of a Person
(other than a Company), so long as the aggregate amount of all such investments
of all Companies made during such time as the Borrower is not in compliance with
the Adjusted Covenant Requirement does not exceed an aggregate amount (as
determined when each such investment is made) of Fifty Million Dollars
($50,000,000).
 
“Permitted Receivables Facility” means an accounts receivable facility whereby
the Companies sell or transfer the accounts receivables of the Companies to the
Receivables Subsidiary which in turn transfers to a buyer, purchaser or lender
undivided fractional interests in such accounts receivable, so long as (a) no
portion of the Indebtedness or any other obligation  (contingent or otherwise)
under such Permitted Receivables Facility is guaranteed by any Company, (b)
there is no recourse or obligation to any Company (other than the Receivables
Subsidiary) whatsoever other than pursuant to customary representations,
warranties, covenants and indemnities entered into in the ordinary course of
business in connection with such Permitted Receivables Subsidiary, and (c) no
Company (other than the Receivables Subsidiary) provides, either directly or
indirectly, any other credit support of any kind in connection with such
Permitted Receivables Facility other than as set forth in subpart (b) of this
definition.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Pledge Agreements” means that certain Pledge Agreement (including any and all
supplemented thereto), dated as of the date hereof, between the applicable
Credit Parties and the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, and any other pledge
agreements, share mortgages, charges and comparable instruments and documents
from time to time executed pursuant to any Loan Document in favor of the
Administrative Agent for the benefit of the Secured Parties, in each case, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.
 
“Pledged Securities” means the Applicable Pledge Percentage of the Equity
Interests in the Pledge Subsidiaries from time to time granted to the
Administrative Agent, for the benefit of itself and the other Secured Parties,
under the Pledge Agreements.
 
“Pledge Subsidiary” means each First Tier Foreign Subsidiary (other than any
Immaterial Subsidiary).
 
“Pounds Sterling” means the lawful currency of the United Kingdom.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
 
“Pro Forma Basis” means, with respect to any event, that the Borrower is in
compliance on a pro forma basis with the applicable covenant, calculation or
requirement herein recomputed as if the event with respect to which compliance
on a Pro Forma Basis is being tested had occurred on the first day
 
 
20

--------------------------------------------------------------------------------

 
of the four fiscal quarter period most recently ended on or prior to such date
for which financial statements have been delivered pursuant to Section 5.03.
 
“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling, the first day of such
Interest Period, (ii) if the currency is euro, the day that is two (2) TARGET2
Days before the first day of such Interest Period, and (iii) for any other
currency, two Business Days prior to the commencement of such Interest Period
(unless, in each case, market practice differs in the relevant market where the
LIBO Rate for such currency is to be determined, in which case the Quotation Day
will be determined by the Administrative Agent in accordance with market
practice in such market (and if quotations would normally be given on more than
one day, then the Quotation Day will be the last of those days)).
 
“Receivables Subsidiary” means a Wholly-Owned Subsidiary of the Borrower that is
established as a “bankruptcy remote” Subsidiary for the sole purpose of
acquiring accounts receivable under the Permitted Receivables Facility and that
shall not engage in any activities other than in connection with the Permitted
Receivables Facility.
 
“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places)  supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period as
the rate at which the relevant Reference Bank could borrow funds in the London
(or other applicable) interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period.
 
“Reference Banks” means the principal London (or other applicable) offices of
JPMorgan Chase Bank, N.A. and such other banks as may be appointed by the
Administrative Agent in consultation with the Borrower and as agreed to by such
bank.
 
“Register” has the meaning set forth in Section 9.04.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.
 
“Related Writing” means each Loan Document and any financial statement or other
writing prepared and furnished by the Borrower, or any of its officers, to the
Administrative Agent or the other Secured Parties pursuant to or otherwise in
connection with this Agreement.
 
“Reportable Event” means any of the events described in Section 4043(c) of ERISA
except where notice is waived by the PBGC.
 
“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.
 
“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, to make Revolving Loans and to acquire participations in Letters of Credit
and Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and (c)
reduced
 
 
 
21

--------------------------------------------------------------------------------

 
or increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.  The initial amount of each Lender's Revolving
Commitment is set forth on Schedule 2.01, or in the applicable documentation
pursuant to which such Lender shall have assumed its Revolving Commitment
pursuant to the terms hereof, as applicable.  The initial aggregate amount of
the Revolving Lenders’ Revolving Commitments is $1,000,000,000.
 
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
 
“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.
 
“Revolving Loan” means a Loan made by a Revolving Lender pursuant to Section
2.01(a).
 
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
 
“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.
 
“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the subject or target of any Sanctions.
 
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person.
 
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Secured Obligations” means all Obligations, together with all Swap Obligations
and Banking Services Obligations owing to one or more Lenders or their
respective Affiliates; provided that the definition of “Secured Obligations”
shall not create or include any guarantee by any Loan Party of (or grant of
security interest by any Loan Party to support, as applicable) any Excluded Swap
Obligations of such Loan Party for purposes of determining any obligations of
any Loan Party.
 
“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender and each Issuing Bank in respect of its Loans
and LC Exposure respectively, (ii) the Administrative Agent, the Issuing Banks
and the Lenders in respect of all other present and future obligations and
liabilities of the Borrower and each Subsidiary of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(iii) each Lender and affiliate of such Lender in respect of Hedge Agreements
and Banking Services Agreements entered into with such Person by the Borrower or
any Subsidiary, (iv) each indemnified party under Section 9.03 in respect of the
 
 
22

--------------------------------------------------------------------------------

 
obligations and liabilities of the Borrower to such Person hereunder and under
the other Loan Documents, and (v) their respective successors and (in the case
of a Lender, permitted) transferees and assigns.
 
“Specified Basket Amount” means $50,000,000.
 
“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal.  Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D of the Board.  Eurocurrency Loans shall
be deemed to be subject to such reserve, liquid asset, fee or similar
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under any applicable law,
rule or regulation, including Regulation D of the Board.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve, liquid asset or similar requirement.
 
“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents.
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
 
“Subsidiary” means any subsidiary of the Borrower.
 
“Subsidiary Guarantor” means each Domestic Subsidiary (other than an Immaterial
Subsidiary) that is party to the Subsidiary Guaranty.  The Subsidiary Guarantors
on the Effective Date are identified as such in Schedule 3.01 hereto.
 
“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
(including any and all supplements thereto) and executed by each Subsidiary
Guarantor, as amended, restated, supplemented or otherwise modified from time to
time.
 
“Swap Obligations” means any and all obligations of the Borrower or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Hedge
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and
 
 
23

--------------------------------------------------------------------------------

 
all cancellations, buy backs, reversals, terminations or assignments of any such
Hedge Agreement transaction.
 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total  Swingline Exposure
at such time.
 
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
 
“Swingline Loan” means a Loan made pursuant to Section 2.05.
 
“Syndication Agent” means KeyBank National Association in its capacity as
syndication agent for the credit facilities evidenced by this Agreement.
 
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.
 
“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, assessments, fees, charges or withholdings imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
 
“Term Lender” means, as of any date of determination, each Lender having a Term
Loan Commitment or that holds Term Loans.
 
“Term Loan Commitment” means (a) as to any Term Lender, the aggregate commitment
of such Term Lender to make Term Loans as set forth on Schedule 2.01 or in the
most recent Assignment Agreement or other documentation contemplated hereby
executed by such Term Lender and (b) as to all Term Lenders, the aggregate
commitment of all Term Lenders to make Term Loans, which aggregate commitment
shall be $500,000,000 on the date of this Agreement.  After advancing the Term
Loan, each reference to a Term Lender’s Term Loan Commitment shall refer to that
Term Lender’s Applicable Percentage of the Term Loans.
 
“Term Loans” means the term loans made by the Term Lenders to the Borrower
pursuant to Section 2.01(b).
 
“Transactions” means the execution, delivery and performance by the Credit
Parties of this Agreement and the other Loan Documents, the borrowing of Loans
and other credit extensions, the use of the proceeds thereof and the issuance of
Letters of Credit hereunder.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
 
24

--------------------------------------------------------------------------------

 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
 
“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.
 
“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests, other Equity Interests or otherwise, the
election of members of the board of directors or other similar governing body of
such Person.  The holding of a designated percentage of Voting Power of a Person
means the ownership of shares of capital stock, partnership interests,
membership interests or other Equity Interests of such Person sufficient to
control exclusively the election of that percentage of the members of the board
of directors or similar governing body of such Person.
 
“Welfare Plan” means an ERISA Plan that is a “welfare plan” within the meaning
of ERISA Section 3(l) that is covered by ERISA pursuant to Section 4 of ERISA.
 
“Wholly-Owned Subsidiary” means, with respect to any Person, any corporation,
limited liability company or other entity, all of the securities or other
ownership interest (other than directors’ qualifying shares and, in the case of
Foreign Subsidiaries, other nominal amounts of shares held by a Person other
than a Company, but in each case only so long as such shares are held for the
sole purpose of complying with corporate ownership laws of a foreign
jurisdiction) of which having ordinary Voting Power to elect a majority of the
board of directors, or other persons performing similar functions, are at the
time directly or indirectly owned by such Person.
 
“Yen” or “¥” refers to the lawful currency of Japan.
 
SECTION 1.02. Classification of Loans and Borrowings
 
.  For purposes of this Agreement, Loans may be classified and referred to by
Class (e.g., a “Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by
Class and Type (e.g., a “Eurocurrency Revolving Loan”).  Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency
Revolving Borrowing”).
 
SECTION 1.03. Terms Generally
 
.  The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.  The word “will” shall be construed
to have the same meaning and effect as the word “shall”.  The word “law” shall
be construed as referring to all statutes, rules, regulations, codes and other
laws (including official rulings and interpretations thereunder having the force
of law or with which affected Persons customarily comply), and all judgments,
orders and decrees, of all Governmental Authorities.  Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any
 
 
 
25

--------------------------------------------------------------------------------

 
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
 
SECTION 1.04. Accounting Terms; GAAP
 
.  Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision  amended in accordance
herewith.  Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.
 
SECTION 1.05. Status of Obligations
 
.  In the event that the Borrower or any other Credit Party shall at any time
issue or have outstanding any Subordinated Indebtedness, the Borrower shall take
or cause such other Credit Party to take all such actions as shall be necessary
to cause the Secured Obligations to constitute senior indebtedness (however
denominated) in respect of such Subordinated Indebtedness and to enable the
Administrative Agent and the Lenders to have and exercise any payment blockage
or other remedies available or potentially available to holders of senior
indebtedness under the terms of such Subordinated Indebtedness.  Without
limiting the foregoing, the Secured Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any indenture or other agreement or instrument
under which such Subordinated Indebtedness is outstanding and are further given
all such other designations as shall be required under the terms of any such
Subordinated Indebtedness in order that the Lenders may have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
 
 
26

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
 
 
The Credits
 
SECTION 2.01. Commitments.  Subject to the terms and conditions set forth
herein, (a) each Revolving Lender (severally and not jointly) agrees to make
Revolving Loans to the Borrower in Agreed Currencies from time to time during
the Availability Period in an aggregate principal amount that will not result in
(i) subject to Sections 2.04 and 2.11(b), the Dollar Amount of such Lender’s
Revolving Credit Exposure exceeding such Lender’s Revolving Commitment, (ii)
subject to Sections 2.04 and 2.11(b), the sum of the Dollar Amount of the total
Revolving Credit Exposures exceeding the aggregate Revolving Commitments or
(iii) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the total
outstanding Revolving Loans and LC Exposure, in each case denominated in Foreign
Currencies, exceeding the Foreign Currency Sublimit, and (b) each Term Lender
with a Term Loan Commitment (severally and not jointly) agrees to make a Term
Loan to the Borrower in Dollars on the Effective Date, in an amount equal to
such Lender’s Term Loan Commitment by making immediately available funds
available to the Administrative Agent’s designated account, not later than the
time specified by the Administrative Agent.  Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Revolving Loans.  Amounts repaid or prepaid in respect of
Term Loans may not be reborrowed.
 
SECTION 2.02. Loans and Borrowings.  (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the applicable Lenders ratably in accordance with their respective
Commitments of the applicable Class.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.  Any Swingline Loan shall be made in accordance with the procedures
set forth in Section 2.05.  The Term Loans shall amortize as set forth in
Section 2.10.
 
(b)  Subject to Section 2.14, each Revolving Borrowing and Term Loan Borrowing
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower
may request in accordance herewith; provided that each ABR Loan shall only be
made in Dollars.  Each Swingline Loan shall be an ABR Loan.  Each Lender at its
option may make any Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan (and in the case of an Affiliate, the
provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate
to the same extent as to such Lender); provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.
 
(c)  At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 (or, if such Borrowing is denominated in (i) Yen,
¥50,000,000 or (ii) a Foreign Currency other than Yen, 500,000 units of such
currency) and not less than $2,000,000 (or, if such Borrowing is denominated in
(i) Yen, ¥200,000,000, or (ii) a Foreign Currency other than Yen, 2,000,000
units of such currency).  At the time that each ABR Revolving Borrowing is made,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000; provided that an ABR Revolving Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
aggregate Revolving Commitments or that is required to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.06(e).  Each Swingline Loan
shall be in an amount that is an integral multiple of $100,000 and not less than
$100,000.  Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of six
(6) Eurocurrency Borrowings outstanding.
 
 
27

--------------------------------------------------------------------------------

 
(d)  Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
 
SECTION 2.03. Requests for Borrowings.  To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request (a) by irrevocable written
notice (via a written Borrowing Request signed by the Borrower, promptly
followed by telephonic confirmation of such request) in the case of a
Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, three (3)
Business Days (in the case of a Eurocurrency Borrowing denominated in Dollars)
or by irrevocable written notice (via a written Borrowing Request signed by the
Borrower) not later than 11:00 a.m., Local Time, four (4) Business Days (in the
case of a Eurocurrency Borrowing denominated in a Foreign Currency), in each
case before the date of the proposed Borrowing or (b) by telephone in the case
of an ABR Borrowing, not later than 11:00 a.m., New York City time, one (1)
Business Day before the date of the proposed Borrowing; provided that any such
notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing.  Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request signed by the Borrower.  Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:
 
(i) the aggregate amount of the requested Borrowing;
 
(ii) the date of such Borrowing, which shall be a Business Day;
 
(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing and whether such Borrowing is a Revolving Borrowing or a Term Loan
Borrowing;
 
(iv) in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and
 
(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.
 
If no election as to the Type of Borrowing is specified, then, in the case of a
Borrowing denominated in Dollars, the requested Borrowing shall be an ABR
Borrowing.  If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.  Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.
 
SECTION 2.04. Determination of Dollar Amounts.  The Administrative Agent will
determine the Dollar Amount of:
 
(a)  each Eurocurrency Borrowing as of the date two (2) Business Days prior to
the date of such Borrowing or, if applicable, the date of
conversion/continuation of any Borrowing as a Eurocurrency Borrowing,
 
(b)  the LC Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit, and
 
 
28

--------------------------------------------------------------------------------

 
(c)  all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.
 
Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.
 
SECTION 2.05. Swingline Loans.  (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans in Dollars to
the Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $10,000,000
or (ii) the Dollar Amount of the total Revolving Credit Exposures exceeding the
aggregate Revolving Commitments; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline
Loan.  Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Swingline Loans.
 
(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan.  Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan.  The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower.  The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the applicable Issuing Bank) by 3:00 p.m., New York City time, on
the requested date of such Swingline Loan.
 
(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding.  Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Revolving Lender, specifying in such notice
such Lender’s Applicable Percentage of such Swingline Loan or Loans.  Each
Revolving Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Administrative Agent, for the account of
the Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan
or Loans.  Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  Each Revolving
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Revolving Lenders.  The Administrative Agent shall notify the Borrower
of any participations in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts
 
 
29

--------------------------------------------------------------------------------

 
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to the Borrower for any
reason.  The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.
 
SECTION 2.06. Letters of Credit.  (a) General.  Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit denominated in Agreed Currencies for its own account or on behalf of
another Company, in a form reasonably acceptable to the Administrative Agent and
the applicable Issuing Bank, at any time and from time to time during the
Availability Period.  In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.  The Borrower
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the account of any Company as provided in the first sentence
of this paragraph, the Borrower will be fully responsible for the reimbursement
of LC Disbursements in accordance with the terms hereof, the payment of interest
thereon and the payment of fees due under Section 2.12(b) to the same extent as
if it were the sole account party in respect of such Letter of Credit (the
Borrower hereby irrevocably waiving any defenses that might otherwise be
available to it as a guarantor or surety of the obligations of such a Subsidiary
that shall be an account party in respect of any such Letter of Credit).
 
(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the Agreed Currency applicable thereto, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit.  If
requested by the applicable Issuing Bank, the Borrower also shall submit a
letter of credit application on the applicable Issuing Bank’s standard form in
connection with any request for a Letter of Credit.  A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) subject to Sections 2.04 and 2.11(b), the Dollar Amount
of the LC Exposure shall not exceed $15,000,000, (ii) subject to Sections 2.04
and 2.11(b), the sum of the Dollar Amount of the total Revolving Credit
Exposures shall not exceed the aggregate Revolving Commitments and (iii) subject
to Sections 2.04 and 2.11(b), the Dollar Amount of the total outstanding
Revolving Loans and LC Exposure, in each case denominated in Foreign Currencies,
shall not exceed the Foreign Currency Sublimit.
 
(c) Expiration Date.  Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five (5) Business Days prior to the Maturity Date; provided that any
Letter of Credit may contain customary automatic renewal provisions agreed upon
by the Borrower and the applicable Issuing Bank pursuant to
 
 
30

--------------------------------------------------------------------------------

 
which the expiration date of such Letter of Credit shall automatically be
extended for a period of up to 12 months (but not to a date later than the date
set forth in clause (ii) above).
 
(d) Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Revolving Lenders, such
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Applicable Percentage of the aggregate amount available
to be drawn under such Letter of Credit.  In consideration and in furtherance of
the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of such Issuing Bank,
such Lender’s Applicable Percentage of each LC Disbursement made by such Issuing
Bank and not reimbursed by the Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the Borrower for any reason.  Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.
 
(e) Reimbursement.  If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent in Dollars the Dollar Amount equal to such
LC Disbursement, calculated as of the date such Issuing Bank made such LC
Disbursement (or if such Issuing Bank shall so elect in its sole discretion by
notice to the Borrower, in such other Agreed Currency which was paid by such
Issuing Bank pursuant to such LC Disbursement in an amount equal to such LC
Disbursement) not later than 12:00 noon, Local Time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such notice
has not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, Local Time, on the Business Day immediately following the
day that the Borrower receives such notice, if such notice is not received prior
to such time on the day of receipt; provided that, if such LC Disbursement is
not less than the Dollar Amount of $1,000,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with Section
2.03 or 2.05 that such payment be financed with (i) to the extent such LC
Disbursement was made in Dollars, an ABR Revolving Borrowing, Eurocurrency
Revolving Borrowing or Swingline Loan in Dollars in an amount equal to such LC
Disbursement or (ii) to the extent such LC Disbursement was made in a Foreign
Currency, a Eurocurrency Revolving Borrowing in such Foreign Currency in an
amount equal to such LC Disbursement and, in each case, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing, Eurocurrency Revolving
Borrowing or Swingline Loan, as applicable.  If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Revolving Lender of
the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof.  Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.07 with respect to Loans
made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to such Issuing Bank the amounts so received by it from the
Revolving Lenders.  Promptly following receipt by the Administrative Agent of
any payment from the Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to such Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse
such Issuing Bank, then to such Lenders and such Issuing Bank as their interests
may appear.  Any payment made by a Revolving Lender pursuant to this paragraph
to reimburse the Issuing Banks for any
 
 
31

--------------------------------------------------------------------------------

 
LC Disbursement (other than the funding of ABR Revolving Loans or a Swingline
Loan as contemplated above) shall not constitute a Loan and shall not relieve
the Borrower of its obligation to reimburse such LC Disbursement.  If the
Borrower’s reimbursement of, or obligation to reimburse, any amounts in any
Foreign Currency would subject the Administrative Agent, any Issuing Bank or any
Lender to any stamp duty, ad valorem charge or similar tax that would not be
payable if such reimbursement were made or required to be made in Dollars, the
Borrower shall, at its option, either (x) pay the amount of any such tax
requested by the Administrative Agent, such Issuing Bank or the relevant Lender
or (y) reimburse each LC Disbursement made in such Foreign Currency in Dollars,
in an amount equal to the Equivalent Amount, calculated using the applicable
Exchange Rates, on the date such LC Disbursement is made, of such LC
Disbursement.
 
(f) Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations
hereunder.  Neither the Administrative Agent, the Revolving Lenders nor the
Issuing Banks, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the applicable Issuing Bank; provided that the
foregoing shall not be construed to excuse any Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of any Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, each Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
 
(g) Disbursement Procedures.  Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  Each Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.
 
 
32

--------------------------------------------------------------------------------

 
(h) Interim Interest.  If any Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans (or in the case such LC
Disbursement is denominated in a Foreign Currency, at the Overnight Foreign
Currency Rate for such Agreed Currency plus the then effective Applicable Rate
with respect to Eurocurrency Revolving Loans); provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(c) shall apply.  Interest accrued pursuant to
this paragraph shall be for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse such Issuing Bank shall
be for the account of such Revolving Lender to the extent of such payment.
 
(i) Replacement of Issuing Banks.  Any Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank.  The Administrative Agent shall
notify the Revolving Lenders of any such replacement of any Issuing Bank.  At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b).  From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
 
(j) Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to 105% of the Dollar Amount of the LC Exposure as of such date plus
any accrued and unpaid interest thereon; provided that (i) the portions of such
amount attributable to undrawn Foreign Currency Letters of Credit or LC
Disbursements in a Foreign Currency that the Borrower is not late in reimbursing
shall be deposited in the applicable Foreign Currencies in the actual amounts of
such undrawn Letters of Credit and LC Disbursements and (ii) the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (j) of Article VII.  For the purposes of this
paragraph, the Foreign Currency LC Exposure shall be calculated using the
applicable Exchange Rate on the date notice demanding cash collateralization is
delivered to the Borrower.  The Borrower also shall deposit cash collateral
pursuant to this paragraph as and to the extent required by Section
2.11(b).  Such deposit shall be held by the Administrative Agent as collateral
for the payment and performance of the Secured Obligations.  The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account and the Borrower hereby grants the
Administrative Agent a security interest in the LC Collateral Account.  Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear
interest.  Interest or profits, if any, on such investments shall accumulate in
such account.  Moneys in such account shall be applied by
 
 
33

--------------------------------------------------------------------------------

 
the Administrative Agent to reimburse each Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Revolving Lenders with LC
Exposure  representing greater than 50% of the total LC Exposure), be applied to
satisfy other Secured Obligations.  If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three (3) Business Days after all Events of Default have
been cured or waived.  If the Borrower is required to provide an amount of cash
collateral hereunder pursuant to Section 2.11(b), such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower as and to the extent
that, after giving effect to such return, the aggregate Dollar Amount of all
Revolving Credit Exposures would not exceed the Aggregate Commitment, the
Foreign Currency Exposure would not exceed the Foreign Currency Sublimit and no
Event of Default shall have occurred and be continuing.
 
(k) Issuing Bank Agreements.  Each Issuing Bank agrees that, unless otherwise
requested by the Administrative Agent, such Issuing Bank shall report in writing
to the Administrative Agent (i) on the first Business Day of each week, the
daily activity (set forth by day) during the immediately preceding week in
respect of all Letters of Credit issued by such Issuing Bank, including all
issuances, extensions, amendments and renewals, all expirations and
cancellations and all disbursements and reimbursements, (ii) on or prior to each
Business Day on which such Issuing Bank expects to issue, amend, renew or extend
any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the aggregate face amount of the Letters of Credit to be issued,
amended, renewed or extended by it and outstanding after giving effect to such
issuance, amendment, renewal or extension (and whether the amount thereof
changed), it being understood that such Issuing Bank shall not permit any
issuance, renewal, extension or amendment resulting in an increase in the amount
of any Letter of Credit to occur without first obtaining written confirmation
from the Administrative Agent that it is then permitted under this Agreement,
(iii) on each Business Day on which such Issuing Bank makes any LC Disbursement,
the date of such LC Disbursement and the amount of such LC Disbursement, (iv) on
any Business Day on which the Borrower fails to reimburse an LC Disbursement
required to be reimbursed to such Issuing Bank on such day, the date of such
failure and the amount and currency of such LC Disbursement and (v) on any other
Business Day, such other information as the Administrative Agent shall
reasonably request.
 
SECTION 2.07. Funding of Borrowings.  (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
12:00 noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders and (ii) in
the case of each Loan denominated in a Foreign Currency, by 12:00 noon, Local
Time, in the city of the Administrative Agent’s Eurocurrency Payment Office for
such currency and at such Eurocurrency Payment Office for such currency;
provided that (i) Term Loans shall be made as provided in Section 2.01(b) and
(ii) Swingline Loans shall be made as provided in Section 2.05.  The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to (x) an account of the
Borrower maintained with the Administrative Agent in New York City or Chicago
and designated by the Borrower in the applicable Borrowing Request, in the case
of Loans denominated in Dollars and (y) an account of the Borrower in the
relevant jurisdiction and designated by the Borrower in the applicable Borrowing
Request, in the case of Loans denominated in a Foreign Currency; provided that
ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
applicable Issuing Bank.
 
(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative
 
 
34

--------------------------------------------------------------------------------

 
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency) or (ii) in the case of the Borrower, the
interest rate applicable to ABR Loans.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
 
SECTION 2.08. Interest Elections.  (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request.  Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.
 
(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election (by telephone or irrevocable written
notice in the case of a Borrowing denominated in Dollars or by irrevocable
written notice (via an Interest Election Request signed by the Borrower) in the
case of a Borrowing denominated in a Foreign Currency) by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.  Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request
signed by the Borrower.  Notwithstanding any contrary provision herein, this
Section shall not be construed to permit the Borrower to (i) change the currency
of any Borrowing, (ii) elect an Interest Period for Eurocurrency Loans that does
not comply with Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of
a Type not available under the Class of Commitments pursuant to which such
Borrowing was made.
 
(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
 
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
 
 
35

--------------------------------------------------------------------------------

 
(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period (i) in the case of a Borrowing denominated in
Dollars, such Borrowing shall be converted to an ABR Borrowing and (ii) in the
case of a Borrowing denominated in a Foreign Currency in respect of which the
Borrower shall have failed to deliver an Interest Election Request prior to the
third (3rd) Business Day preceding the end of such Interest Period, such
Borrowing shall automatically continue as a Eurocurrency Borrowing in the same
Agreed Currency with an Interest Period of one month unless such Eurocurrency
Borrowing is or was repaid in accordance with Section 2.11.  Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Borrower, then, so long as an Event of Default is continuing (i) no
outstanding Borrowing denominated in Dollars may be converted to or continued as
a Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency Borrowing
denominated in Dollars shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto and (iii) unless repaid, each Eurocurrency
Borrowing denominated in a Foreign Currency shall automatically be continued as
a Eurocurrency Borrowing with an Interest Period of one month.
 
SECTION 2.09. Termination and Reduction of Commitments.  (a) Unless previously
terminated, (i) the Term Loan Commitments shall terminate at 3:00 p.m. (New York
City time) on the Effective Date and (ii) all other Commitments shall terminate
on the Maturity Date.
 
(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.11, the Dollar Amount of the sum of the
Revolving Credit Exposures would exceed the aggregate Revolving Commitments.
 
(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or other
transactions specified therein, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Any termination or
reduction of the Commitments shall be permanent.  Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.
 
 
36

--------------------------------------------------------------------------------

 
SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt.  (a) The
Borrower hereby unconditionally promises to pay (i) to the Administrative Agent
for the account of each Revolving Lender the then unpaid principal amount of
each Revolving Loan on the Maturity Date in the currency of such Loan and (ii)
to the Swingline Lender the then unpaid principal amount of each Swingline Loan
on the earlier of the Maturity Date and the first date after such Swingline Loan
is made that is the 15th or last day of a calendar month and is at least two (2)
Business Days after such Swingline Loan is made; provided that on each date that
a Revolving Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.  The Borrower shall repay Term Loans on each date set forth below
in the aggregate principal amount set forth opposite such date (as adjusted from
time to time pursuant to Section 2.11(a)):
 
Date
Amount
December 31, 2014
$6,250,000
March 31, 2015
$6,250,000
June 30, 2015
$6,250,000
September 30, 2015
$6,250,000
December 31, 2015
$12,500,000
March 31, 2016
$12,500,000
June 30, 2016
$12,500,000
September 30, 2016
$12,500,000
December 31, 2016
$12,500,000
March 31, 2017
$12,500,000
June 30, 2017
$12,500,000
September 30, 2017
$12,500,000
December 31, 2017
$18,750,000
March 31, 2018
$18,750,000
June 30, 2018
$18,750,000
September 30, 2018
$18,750,000
December 31, 2018
$18,750,000
March 31, 2019
$18,750,000
June 30, 2019
$18,750,000



To the extent not previously repaid, all unpaid Term Loans shall be paid in full
in Dollars by the Borrower on the Maturity Date.


(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
 
(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
 
(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or
 
 
37

--------------------------------------------------------------------------------

 
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.
 
(e) Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent.  Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
 
SECTION 2.11. Prepayment of Loans.
 
(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of this Section 2.11(a).  The Borrower shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by written notice (promptly followed by telephonic
confirmation of such request) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m., Local Time,
three (3) Business Days (in the case of a Eurocurrency Borrowing denominated in
Dollars) or four (4) Business Days (in the case of a Eurocurrency Borrowing
denominated in a Foreign Currency), in each case before the date of prepayment,
(ii) in the case of prepayment of an ABR Borrowing, not later than 11:00 a.m.,
New York City time, one (1) Business Day before the date of prepayment or (iii)
in the case of prepayment of a Swingline Loan, not later than 12:00 noon, New
York City time, on the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.09, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.09.  Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02.  Each prepayment of a Revolving Borrowing shall be
applied ratably to the Revolving Loans included in the prepaid Revolving
Borrowing, and each prepayment of a Term Loan Borrowing shall be applied ratably
to the Term Loans included in the prepaid Term Loan Borrowing in such order of
application as directed by the Borrower, including, for the avoidance of doubt,
in the direct order of maturity.  Prepayments shall be accompanied by (i)
accrued interest to the extent required by Section 2.13 and (ii) break funding
payments pursuant to Section 2.16.
 
(b) If at any time, (i) other than as a result of fluctuations in currency
exchange rates, the sum of the aggregate principal Dollar Amount of all of the
Revolving Credit Exposures (calculated, with respect to those Credit Events
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Credit Event) exceeds the aggregate Revolving Commitments
or (ii) solely as a result of fluctuations in currency exchange rates, (A) the
sum of the aggregate principal Dollar Amount of all of the Revolving Credit
Exposures (so calculated), as of the most recent Computation Date, exceeds 105%
of the aggregate Revolving Commitments or (B) the sum of the aggregate principal
Dollar Amount of all of the outstanding Revolving Credit Exposures denominated
in Foreign Currencies (the “Foreign Currency Exposure”) (so calculated), as of
the most recent Computation Date, exceeds 105% of the Foreign Currency Sublimit,
the Borrower shall in each case immediately repay Borrowings or cash
collateralize LC Exposure in an account with the Administrative Agent pursuant
to Section 2.06(j), as applicable, in an aggregate principal amount sufficient
to cause (x) the aggregate Dollar Amount of all Revolving Credit Exposures (so
calculated) to
 
 
38

--------------------------------------------------------------------------------

 
be less than or equal to the aggregate Revolving Commitments and (y) the Foreign
Currency Exposure to be less than or equal to the Foreign Currency Sublimit, as
applicable.
 
SECTION 2.12. Fees.  (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Lender a commitment fee, which shall accrue at
the Applicable Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which such Revolving Commitment
terminates.  Accrued commitment fees shall be payable in arrears on the last day
of March, June, September and December of each year and on the date on which the
Revolving Commitments terminate, commencing on the first such date to occur
after the date hereof.  All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
 
(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily Dollar Amount of such Revolving Lender’s LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
period from and including the Effective Date to but excluding the later of the
date on which such Revolving Lender’s Revolving Commitment terminates and the
date on which such Revolving Lender ceases to have any LC Exposure and (ii) to
the relevant Issuing Bank for its own account a fronting fee, which shall accrue
at the rate of 0.125% per annum on the average daily Dollar Amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) attributable to Letters of Credit issued by such Issuing Bank
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Revolving Commitments and the date on
which there ceases to be any LC Exposure, as well as such Issuing Bank’s
standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder.  Participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third (3rd) Business
Day following such last day, commencing on the first such date to occur after
the Effective Date; provided that all such fees shall be payable on the date on
which the Revolving Commitments terminate and any such fees accruing after the
date on which the Revolving Commitments terminate shall be payable on
demand.  Any other fees payable to any Issuing Bank pursuant to this paragraph
shall be payable within ten (10) days after demand.  All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).  Participation fees and fronting fees in respect of
Letters of Credit denominated in Dollars shall be paid in Dollars, and
participation fees and fronting fees in respect of Letters of Credit denominated
in a Foreign Currency shall be paid in such Foreign Currency.
 
(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.
 
(d) All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section 2.12) and immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the applicable Lenders.  Fees paid shall not be
refundable under any circumstances.
 
SECTION 2.13. Interest.  (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.
 
 
39

--------------------------------------------------------------------------------

 
(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
 
(c) Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, the Administrative Agent or the Required Lenders may, at their
option, by notice to the Borrower (which notice may be revoked at the option of
the Required Lenders notwithstanding any provision of Section 9.02 requiring the
consent of “each Lender directly affected thereby” for reductions in interest
rates), declare that (i) all Loans shall bear interest at 2% plus the rate
otherwise applicable to such Loans as provided in the preceding paragraphs of
this Section or (ii) in the case of any other amount outstanding hereunder, such
amount shall accrue at 2% plus (x) in the case of interest or fees, the rate
applicable to such interest or fee and (y) in the case of any other obligations,
the rate applicable to ABR Loans as provided in paragraph (a) of this Section.
 
(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
 
(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest (i) computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and (ii) for
Borrowings denominated in Pounds Sterling shall be computed on the basis of a
year of 365 days, and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).  The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
 
SECTION 2.14. Alternate Rate of Interest.
 
(a) If at the time that the Administrative Agent shall seek to determine the
LIBOR Screen Rate on the Quotation Day for any Interest Period for a
Eurocurrency Borrowing, the LIBOR Screen Rate shall not be available for such
Interest Period and/or for the applicable currency with respect to such
Eurocurrency Borrowing for any reason, and the Administrative Agent shall
reasonably determine that it is not possible to determine the Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error), then
the Reference Bank Rate shall be the LIBO Rate for such Interest Period for such
Eurocurrency Borrowing; provided that if the Reference Bank Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this
Agreement;  provided, further, however,  that if less than two Reference Banks
shall supply a rate to the Administrative Agent for purposes of determining the
LIBO Rate for such Eurocurrency Borrowing, (i) if such Borrowing shall be
requested in Dollars, then such Borrowing shall be made as an ABR Borrowing at
the Alternate Base Rate and (ii) if such Borrowing shall be requested in any
Foreign Currency, the LIBO Rate shall be equal to the cost to each Lender to
fund its pro rata share of such Eurocurrency Borrowing (from whatever source and
using whatever methodologies as such Lender may select in its reasonable
discretion, such rate, the “COF Rate”).
 
(b) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:
 
 
40

--------------------------------------------------------------------------------

 
(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for a Loan in the applicable currency or for the applicable Interest Period; or
 
(ii) the Administrative Agent is advised by the Majority in Interest of the
Lenders of any Class that the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for a Loan in the applicable currency or for the applicable Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Loans included in such Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing in the applicable
currency or for the applicable Interest Period, as the case may be, shall be
ineffective, (ii) if any Borrowing Request requests a Eurocurrency Borrowing in
Dollars, such Borrowing shall be made as an ABR Borrowing and (iii) if any
Borrowing Request requests a Eurocurrency Borrowing in a Foreign Currency, then
the LIBO Rate for such Eurocurrency Borrowing shall be the COF Rate; provided
that if the circumstances giving rise to such notice affect only one Type of
Borrowings, then the other Type of Borrowings shall be permitted.
 
SECTION 2.15. Increased Costs.  (a) If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank;
 
(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or
 
(iii) subject the Administrative Agent, any Lender or any Issuing Bank to any
Taxes (other than (A) Indemnified Taxes, (B) Excluded Taxes and (C) Other Taxes)
on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;
 
and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent or such Lender of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to the Administrative Agent, such Lender or such Issuing
Bank of participating in, issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by the Administrative Agent,
such Lender or such Issuing Bank hereunder, whether of principal, interest or
otherwise, then the Borrower will pay to the Administrative Agent, such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate the Administrative Agent, such Lender or such Issuing Bank, as
the case may be, for such additional costs incurred or reduction suffered.
 
(b) If any Lender or any Issuing Bank reasonably determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return
 
 
41

--------------------------------------------------------------------------------

 
on such Lender’s or such Issuing Bank’s capital or on the capital of such
Lender’s or such Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time the Borrower will pay to
such Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.
 
(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive so long as it
reflects a reasonable basis for the calculation of the amounts set forth therein
and does not contain any manifest error.  The Borrower shall pay such Lender or
such Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
 
(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
 
SECTION 2.16. Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.
 
 
42

--------------------------------------------------------------------------------

 
SECTION 2.17. Taxes.  (a) Except as required by applicable law, any and all
payments by or on account of any obligation of the Borrower hereunder shall be
made free and clear of and without deduction for any Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
 
(b) In addition, the Borrower shall pay any Other Taxes imposed on or incurred
by the Administrative Agent, a Lender or an Issuing Bank to the relevant
Governmental Authority in accordance with applicable law.
 
(c) The Borrower shall indemnify the Administrative Agent, each Lender and each
Issuing Bank, within ten (10) days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or an Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or an
Issuing Bank, shall be conclusive absent manifest error.
 
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.
 
(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.17 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available
 
 
43

--------------------------------------------------------------------------------

 
its tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.
 
(g) Each Lender shall severally indemnify the Administrative Agent, within ten
(10) days after demand therefor, for (i) any Indemnified Taxes or Other Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes or Other
Taxes and without limiting the obligation of the Borrower to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 9.04(c) relating to the maintenance of a Participant Register and (iii)
any Excluded Taxes attributable to such Lender, in each case, that are payable
or paid by the Administrative Agent in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (g).
 
(h) If a payment made to a Lender under any Loan Document would be subject to
United States Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this paragraph (h), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
 
SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs.
 
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to (i)
in the case of payments denominated in Dollars, 12:00 noon, New York City time
and (ii) in the case of payments denominated in a Foreign Currency, 12:00 noon,
Local Time, in the city of the Administrative Agent’s Eurocurrency Payment
Office for such currency, in each case on the date when due, in immediately
available funds, without set-off or counterclaim.  Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made (i) in the same
currency in which the applicable Credit Event was made (or where such currency
has been converted to euro, in euro) and (ii) to the Administrative Agent at its
offices at 10 South Dearborn Street, 7th Floor, Chicago, Illinois 60603 or, in
the case of a Credit Event denominated in a Foreign Currency, the Administrative
Agent’s Eurocurrency Payment Office for such currency, except payments to be
made directly to an Issuing Bank or Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03
shall be made directly to the Persons entitled thereto.  The Administrative
Agent shall distribute any such payments denominated in the same currency
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder
 
 
44

--------------------------------------------------------------------------------

 
shall be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension.  Notwithstanding the foregoing provisions of this Section, if, after
the making of any Credit Event in any Foreign Currency, currency control or
exchange regulations are imposed in the country which issues such currency with
the result that the type of currency in which the Credit Event was made (the
“Original Currency”) no longer exists or the Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by the Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrower takes all risks of the
imposition of any such currency control or exchange regulations.
 
(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall be applied as specified by the
Borrower) or (ii) after an Event of Default has occurred and is continuing and
the Administrative Agent so elects or the Required Lenders so direct, such funds
shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and the
Issuing Banks from the Borrower, second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrower, third, to pay interest
then due and payable on the Loans ratably, fourth, to prepay principal on the
Loans and unreimbursed LC Disbursements and any other amounts owing with respect
to Banking Services Obligations and Swap Obligations ratably, fifth, to pay an
amount to the Administrative Agent equal to one hundred five percent (105%) of
the aggregate undrawn face amount of all outstanding Letters of Credit and the
aggregate amount of any unpaid LC Disbursements, to be held as cash collateral
for such Obligations, and sixth, to the payment of any other Secured Obligation
due to the Administrative Agent or any Lender by the Borrower.  Notwithstanding
the foregoing, amounts received from any Loan Party shall not be applied to any
Excluded Swap Obligation of such Loan Party.  Notwithstanding anything to the
contrary contained in this Agreement, unless so directed by the Borrower, or
unless a Default is in existence, none of the Administrative Agent or any Lender
shall apply any payment which it receives to any Eurocurrency Loan of a Class,
except (a) on the expiration date of the Interest Period applicable to any such
Eurocurrency Loan or (b) in the event, and only to the extent, that there are no
outstanding ABR Loans of the same Class and, in any event, the Borrower shall
pay the break funding payment required in accordance with Section 2.16.  The
Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Secured Obligations.
 
(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to Section
9.03), and other sums payable under the Loan Documents, may be paid from the
proceeds of Borrowings made hereunder whether made following a request by the
Borrower pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of the Borrower maintained
with the Administrative Agent.  The Borrower hereby irrevocably authorizes (i)
the Administrative Agent to make a Borrowing for the purpose of paying each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Loan Documents and agrees that all such amounts charged
shall constitute Loans (including Swingline Loans) and that all such Borrowings
shall be deemed to have been requested pursuant to Sections 2.03 or 2.05, as
applicable and (ii) the Administrative Agent to charge any deposit account of
the Borrower maintained with the Administrative Agent for each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents.
 
 
45

--------------------------------------------------------------------------------

 
(d) If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements or Swingline Loans resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Loans and participations
in LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other similarly situated Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by all such Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered,  such participations shall be rescinded and
the purchase price restored to the extent of such recovery, without interest,
and (ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements and Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
 
(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the relevant Lenders or the Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the relevant Lenders or the
Issuing Banks, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the relevant Lenders or
the Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (including without
limitation the Overnight Foreign Currency Rate in the case of Loans denominated
in a Foreign Currency).
 
(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or any Issuing Bank to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section; in the case of each of clauses (i) and (ii)
above, in any order as determined by the Administrative Agent in its discretion.
 
SECTION 2.19. Mitigation Obligations; Replacement of Lenders.  (a) If any Lender
requests compensation under Section 2.15, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or
 
 
46

--------------------------------------------------------------------------------

 
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
 
(b) If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
(iii) any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights (other than its existing rights to payments pursuant to Sections 2.15 or
2.17) and obligations under the Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Revolving Commitment is
being assigned, the Issuing Banks and the Swingline Lender), which consent shall
not unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments.  A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such  assignment and delegation cease to apply.
 
SECTION 2.20. Expansion Option.  The Borrower may from time to time elect to
increase the Revolving Commitments or enter into one or more tranches of term
loans (each an “Incremental Term Loan”), in each case in minimum increments of
$5,000,000 so long as, after giving effect thereto, the aggregate amount of such
increases and all such Incremental Term Loans does not exceed $250,000,000.  The
Borrower may arrange for any such increase or tranche to be provided by one or
more Lenders (each Lender so agreeing to an increase in its Revolving
Commitment, or to participate in such Incremental Term Loans, an “Increasing
Lender”), or by one or more new banks, financial institutions or other entities
(each such new bank, financial institution or other entity, an “Augmenting
Lender”), which agree to increase their existing Revolving Commitments, or to
participate in such Incremental Term Loans, or provide new Revolving
Commitments, as the case may be; provided that no Ineligible Institution may be
an Augmenting Lender; provided, further, that (i) each Augmenting Lender, shall
be subject to the approval of the Borrower and the Administrative Agent and (ii)
(x) in the case of an Increasing Lender, the Borrower and such Increasing Lender
execute an agreement substantially in the form of Exhibit C hereto, and (y) in
the case of an Augmenting Lender, the Borrower and such Augmenting Lender
execute an agreement substantially in the form of Exhibit D hereto.  No consent
of any Lender (other than the Lenders participating in the increase or any
Incremental Term Loan) shall be required for any increase in Revolving
Commitments or Incremental Term Loan pursuant to this Section 2.20.  Increases
and new Revolving Commitments and Incremental Term Loans created pursuant to
this Section 2.20 shall become effective on the date agreed by the Borrower, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders,
and the Administrative Agent shall notify each Lender thereof.  Notwithstanding
the foregoing, no increase in the Revolving Commitments (or in the Revolving
Commitment of any Lender) or tranche of Incremental Term Loans shall become
effective under this paragraph unless, (i) on the proposed date of the
effectiveness of such increase or Incremental Term Loans, (A) the conditions set
forth in paragraphs (a) and (b) of Section 4.02 shall be satisfied or waived by
the Required Lenders and the Administrative Agent shall have received a
certificate to that
 
 
47

--------------------------------------------------------------------------------

 
effect dated such date and executed by a Financial Officer of the Borrower and
(B) the Borrower shall be in compliance (on a Pro Forma Basis reasonably
acceptable to the Administrative Agent) with the covenants contained in
Section 5.07 and (ii) the Administrative Agent shall have received documents
consistent with those delivered on the Effective Date as to the organizational
power and authority of the Borrower to borrow hereunder after giving effect to
such increase.  On the effective date of any increase in the Revolving
Commitments or any Incremental Term Loans being made, (i) each relevant
Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its
Applicable Percentage of such outstanding Revolving Loans, and (ii) except in
the case of any Incremental Term Loans, the Borrower shall be deemed to have
repaid and reborrowed all outstanding Revolving Loans as of the date of any
increase in the Revolving Commitments (with such reborrowing to consist of the
Types of Revolving Loans, with related Interest Periods if applicable, specified
in a notice delivered by the Borrower, in accordance with the requirements of
Section 2.03).  The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurocurrency Loan, shall
be subject to indemnification by the Borrower pursuant to the provisions of
Section 2.16 if the deemed payment occurs other than on the last day of the
related Interest Periods.  The Incremental Term Loans (a) shall rank pari passu
in right of payment with the Revolving Loans and the initial Term Loans,
(b) shall not mature earlier than the Maturity Date (but may have amortization
prior to such date) and (c) shall be treated substantially the same as (and in
any event no more favorably than) the Revolving Loans and the initial Term
Loans; provided that (i) the terms and conditions applicable to any tranche of
Incremental Term Loans maturing after the Maturity Date may provide for material
additional or different financial or other covenants or prepayment requirements
applicable only during periods after the Maturity Date and (ii) the Incremental
Term Loans may be priced differently than the Revolving Loans and the initial
Term Loans.  Incremental Term Loans may be made hereunder pursuant to an
amendment or restatement (an “Incremental Term Loan Amendment”) of this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Increasing Lender participating in such tranche, each Augmenting
Lender participating in such tranche, if any, and the Administrative Agent.  The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.20.  Nothing contained in this
Section 2.20 shall constitute, or otherwise be deemed to be, a commitment on the
part of any Lender to increase its Revolving Commitment hereunder, or provide
Incremental Term Loans, at any time.
 
SECTION 2.21. Judgment Currency.  If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given.  The obligations of the Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency.  If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency,
 
 
48

--------------------------------------------------------------------------------

 
the Borrower agrees, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender or the Administrative Agent, as the case may be, against such loss, and
if the amount of the specified currency so purchased exceeds (a) the sum
originally due to any Lender or the Administrative Agent, as the case may be, in
the specified currency and (b) any amounts shared with other Lenders as a result
of allocations of such excess as a disproportionate payment to such Lender under
Section 2.18, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to the Borrower.
 
SECTION 2.22. Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);
 
(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders or a Majority in
Interest of any Class of Lenders have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 9.02); provided, that, except as otherwise provided in Section 9.02,
this clause (b) shall not apply to the vote of a Defaulting Lender in the case
of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender directly affected thereby;
 
(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
 
(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Revolving Commitments;
 
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Banks only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;
 
(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
 
(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
 
 
49

--------------------------------------------------------------------------------

 
(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the applicable Issuing Bank or
any other Lender hereunder, all letter of credit fees payable under
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to such Issuing Bank until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and
 
(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and no Issuing Bank shall be required
to issue, amend or increase any Letter of Credit, unless it is satisfied that
the related exposure and the Defaulting Lender’s then outstanding LC Exposure
will be 100% covered by the Revolving Commitments of the non-Defaulting Lenders
and/or cash collateral will be provided by the Borrower in accordance with
Section 2.22(c), and participating interests in any such newly made Swingline
Loan or any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.22(c)(i) (and such
Defaulting Lender shall not participate therein).
 
If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or (ii)
the Swingline Lender or an Issuing Bank has a good faith belief that any Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Lender commits to extend credit, the Swingline Lender shall not be
required to fund any Swingline Loan and no Issuing Bank shall be required to
issue, amend or increase any Letter of Credit, unless the Swingline Lender or
such Issuing Bank, as the case may be, shall have entered into arrangements with
the Borrower or such Lender, satisfactory to the Swingline Lender or such
Issuing Bank, as the case may be, to defease any risk to it in respect of such
Lender hereunder.
 
In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Banks each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.
 
 
ARTICLE III
 
 


 
 
Representations and Warranties
 
The Borrower represents and warrants to the Lenders that:
 
SECTION 3.01. Corporate Existence; Subsidiaries; Foreign Qualification.  Each
Company is duly organized, validly existing, and in good standing under the laws
of its state or jurisdiction of incorporation or organization and is duly
qualified and authorized to do business and is in good standing as a foreign
entity in each jurisdiction where the character of its property or its business
activities makes such qualification necessary, except where a failure to so
qualify would not reasonably be expected to have a Material Adverse
Effect.  Schedule 3.01 hereto sets forth, as of the Effective Date, each
Subsidiary of the Borrower (and whether such Subsidiary is an Immaterial
Subsidiary), its state of formation, the percentage of each class of stock or
membership interests owned by a Company, the location of its chief executive
office and its principal place of business.  The Borrower owns all of the equity
interests of each of its Subsidiaries (excluding directors’ qualifying shares
and, in the case of Foreign Subsidiaries, other nominal amounts of shares held
by a Person other than a Company).
 
 
50

--------------------------------------------------------------------------------

 
SECTION 3.02. Corporate Authority.  Each Credit Party has the right and power
and is duly authorized and empowered to enter into, execute and deliver the Loan
Documents to which it is a party and to perform and observe the provisions of
the Loan Documents.  The Loan Documents to which each Credit Party is a party
have been duly authorized and approved by such Credit Party’s board of directors
or other governing body, as applicable, and are the valid and binding
obligations of such Credit Party, enforceable against such Credit Party in
accordance with their respective terms.  The execution, delivery and performance
of the Loan Documents do not conflict with, result in a breach in any of the
provisions of, constitute a default under, or result in the creation of a Lien
(other than Liens permitted under Section 5.09 hereof) upon any assets or
property of any Company under the provisions of, (a) such Company’s
Organizational Documents, (b) applicable laws or (c) to the extent a conflict,
breach or default of any other agreement would cause a Material Adverse Effect,
such other agreement.
 
SECTION 3.03. Compliance with Laws and Contracts.  Each Company:
 
(a) holds permits, certificates, licenses, orders, registrations, franchises,
authorizations, and other approvals from any Governmental Authority necessary
for the conduct of its business and is in compliance with all applicable laws
relating thereto, except where the failure to do so would not have a Material
Adverse Effect;
 
(b) is in compliance with all federal, state, local, or foreign applicable
statutes, rules, regulations, and orders including, without limitation, those
relating to environmental protection, occupational safety and health, and equal
employment practices, except where the failure to be in compliance would not
have a Material Adverse Effect;
 
(c) is not in violation of or in default under any agreement to which it is a
party or by which its assets are subject or bound, except with respect to any
violation or default that would not have a Material Adverse Effect;
 
(d) has ensured that no Person who owns a controlling interest in or otherwise
controls a Company is (i) listed on the Specially Designated Nationals and
Blocked Person List maintained by OFAC, or any other similar lists maintained by
OFAC pursuant to any authorizing statute, executive order or regulation, or (ii)
a Person designated under Section 1(b), (c) or (d) of Executive Order No. 13224
(September 23, 2001), any related enabling legislation or any other similar
executive orders;
 
(e) is in material compliance with all applicable Bank Secrecy Act (“BSA”) and
anti-money laundering laws and regulations; and
 
(f) is in compliance, in all material respects, with the Patriot Act.
 
SECTION 3.04. Litigation and Administrative Proceedings.  Except as disclosed on
Schedule 3.04 hereto, there are (a) no lawsuits, actions, investigations, or
other proceedings pending or, to the knowledge of each Company, threatened
against any Company, or in respect of which any Company may have any liability,
in any court or before any Governmental Authority, arbitration board, or other
tribunal, that, if adversely determined, could reasonably be expected to have a
Material Adverse Effect, (b) no orders, writs, injunctions, judgments, or
decrees of any court or government agency or instrumentality to which any
Company is a party or by which the property or assets of any Company are bound
which could reasonably be expected to have a Material Adverse Effect, and (c) no
grievances, disputes, or controversies outstanding with any union or other
organization of the employees of any Company, or, to the knowledge of each
Company, threats of work stoppage, strike, or pending demands for collective
bargaining which could reasonably be expected to have a Material Adverse Effect.
 
 
51

--------------------------------------------------------------------------------

 
SECTION 3.05. Title to Assets.  Each Company has good title to and ownership of
all material property it purports to own, which property is free and clear of
all Liens, except those permitted under Section 5.09 hereof.
 
SECTION 3.06. Liens and Security Interests.  On and after the Effective Date,
except for Liens permitted pursuant to Section 5.09 hereof, (a) there is and
will be no U.C.C. Financing Statement or similar notice of Lien outstanding
covering any personal property of any Company; (b) there is and will be no
mortgage outstanding covering any real property of any Company; and (c) no real
or personal property of any Company is subject to any security interest or Lien
of any kind.  No Company has entered into any contract or agreement which exists
on or after the Effective Date that would prohibit Administrative Agent or the
Lenders from acquiring a security interest, mortgage or other Lien on, or a
collateral assignment of, any of the property or assets of any Company; except
for a contract or agreement so prohibiting the Administrative Agent or the
Lenders to the extent such prohibition (i) is required by a contract or
agreement with a Governmental Authority, (ii) requires a consent not obtained of
any Governmental Authority, or (iii) constitutes a breach or default under, or
results in the termination of, or requires any consent not obtained under, any
such contract or agreement (except to the extent the term in such contract or
agreement providing for such prohibition, breach, default or termination or
requiring such consent is ineffective under applicable law).
 
SECTION 3.07. Tax Returns.  All federal and state, and all material provincial
and local, tax returns and other reports required by law to be filed in respect
of the income, business, properties and employees of each Company have been
filed and all taxes, assessments, fees and other governmental charges that are
due and payable have been paid, except as otherwise permitted herein.  The
provision for taxes on the books of each Company is adequate for all years not
closed by applicable statutes and for the current fiscal year.
 
SECTION 3.08. Environmental Laws.  Each Company is in material compliance with
all Environmental Laws, including, without limitation, all Environmental Laws in
all jurisdictions in which any Company owns or operates, or has owned or
operated, a facility or site, arranges or has arranged for disposal or treatment
of hazardous substances, solid waste or other wastes, accepts or has accepted
for transport any hazardous substances, solid waste or other wastes or holds or
has held any interest in real property or otherwise, except where any
requirement of any Environmental Law is being contested in good faith or a bona
fide dispute exists with respect thereto.  No litigation or proceeding arising
under, relating to or in connection with any Environmental Law is pending or, to
the best knowledge of each Company, threatened, against any Company, any real
property in which any Company holds or has held an interest or any past or
present operation of any Company that, if adversely determined, could reasonably
be expected to have a Material Adverse Effect.  No material release, threatened
release or disposal of hazardous waste, solid waste or other wastes is
occurring, or has occurred (other than those that are currently being cleaned up
in accordance with Environmental Laws), on, under or to any real property in
which any Company holds any interest or performs any of its operations, in
violation of any Environmental Law.  As used in this Section 3.08, “litigation
or proceeding” means any demand, claim, notice, suit, suit in equity, action,
administrative action, investigation or inquiry whether brought by any
Governmental Authority or private Person, or otherwise.
 
SECTION 3.09. Continued Business.  As of the Effective Date, to the Borrower’s
knowledge, there exists no present condition or state of facts or circumstances
that would have a Material Adverse Effect or prevent the Companies taken as a
whole from conducting their business or the transactions contemplated by this
Agreement in substantially the same manner in which it was previously conducted
during the 12-month period preceding the date of this Agreement.
 
 
52

--------------------------------------------------------------------------------

 
SECTION 3.10. Employee Benefits Plans.  Schedule 3.10 hereto identifies each
ERISA Plan and Multiemployer Plan as of the Effective Date.  No ERISA Event has
occurred or could reasonably be expected to occur.  With respect to any Pension
Plan, no accumulated funding deficiency exists for which there would be an
excise tax under Code Section 4971.  With respect to each ERISA Plan that is
intended to be qualified under Code Section 401(a), (a) the ERISA Plan and any
associated trust operationally comply with the applicable requirements of Code
Section 401(a); (b) the ERISA Plan and any associated trust have been amended to
comply with all such requirements as currently in effect, other than those
requirements for which a retroactive amendment can be made within the “remedial
amendment period” available under Code Section 401(b) (as extended under
Treasury Regulations and other Treasury pronouncements upon which taxpayers may
rely); (c) the ERISA Plan and any associated trust have received a favorable
determination letter from the Internal Revenue Service stating that the ERISA
Plan qualifies under Code Section 401(a), that the associated trust qualifies
under Code Section 501(a) and, if applicable, that any cash or deferred
arrangement under the ERISA Plan qualifies under Code Section 401(k), unless the
ERISA Plan was first adopted at a time for which the above-described “remedial
amendment period” has not yet expired; (d) the ERISA Plan currently satisfies
the requirements of Code Section 410(b), subject to any retroactive amendment
that may be made within the above-described “remedial amendment period”; and (e)
no contribution made to the ERISA Plan is subject to an excise tax under Code
Section 4972, in each case, except for noncompliances that, in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.  With
respect to any Pension Plan (other than the Computervision Pension Plan), the
“accumulated benefit obligation” of Controlled Group members with respect to the
Pension Plan (as determined in accordance with Statement of Accounting Standards
No. 87, “Employers’ Accounting for Pensions”) does not exceed the fair market
value of Pension Plan assets.
 
SECTION 3.11. Consents or Approvals.  No consent, approval or authorization of,
or filing, registration or qualification with, any Governmental Authority or any
other Person is required to be obtained or completed by any Company in
connection with the execution, delivery or performance of any of the Loan
Documents, that has not already been obtained or completed or where the failure
to do so could not reasonably be expected to have a Material Adverse Effect.
 
SECTION 3.12. Solvency.
 
The Borrower has received consideration that is the reasonable equivalent value
of the Secured Obligations.  The Borrower is not insolvent as defined in any
applicable state, federal or relevant foreign statute, nor will the Borrower be
rendered insolvent by the execution and delivery of the Loan Documents to the
Administrative Agent and the Lenders.  The Borrower is not engaged or about to
engage in any business or transaction for which the assets retained by it are or
will be an unreasonably small amount of capital, taking into consideration the
Secured Obligations.  The Borrower does not intend to incur debts beyond its
ability to pay such debts as they mature.
 
SECTION 3.13. Financial Statements.  The audited Consolidated financial
statements of the Borrower for the fiscal year of Borrower ended September 30,
2013, furnished to the Administrative Agent and the Lenders, are true and
complete in all material respects, have been prepared in accordance with GAAP,
and fairly present the financial condition of the Companies as of the date of
such financial statements and the results of their operations for the period
then ending.  Since the date of such statements, there has been no material
change in any Company’s accounting procedures.  Since the delivery to the
Administrative Agent, for the benefit of the Lenders, pursuant to Section
5.03(b) hereof, of the most recently audited financial statements of the
Borrower, there has been no material adverse change in the Companies’ financial
condition, properties or business, taken as a whole.
 
 
53

--------------------------------------------------------------------------------

 
SECTION 3.14. Regulations.  No Company is engaged principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System of the United States of
America).  Neither the granting of any Loan (or any conversion thereof) or
Letter of Credit nor the use of the proceeds of any Loan or Letter of Credit
will violate, or be inconsistent with, the provisions of Regulation T, U or X or
any other Regulation of such Board of Governors.
 
SECTION 3.15. Intellectual Property.  Each Company owns or has the right to use
all of the material patents, patent applications, industrial designs, designs,
trademarks, service marks, copyrights and licenses, and rights with respect to
the foregoing, necessary for the conduct of its business without, to the
knowledge of such Company, conflict with the rights of others, except for such
failures to so own or have the right to use or for such conflicts that, in any
such case, would not reasonably be expected to have a Material Adverse Effect.
 
SECTION 3.16. Insurance.  Each Company maintains with financially sound and
reputable insurers insurance with coverage and limits as required by law and as
is customary with Persons engaged in the same or similar businesses as the
Companies operating in the same or similar locations.
 
SECTION 3.17. Accurate and Complete Statements.  Neither the Loan Documents nor
any written statement made by any Company in connection with any of the Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained therein or in
the Loan Documents not materially misleading.  After due inquiry by the
Borrower, as of the Effective Date, there is no known fact that any Company has
not disclosed to the Administrative Agent and the Lenders that has or is likely
to have a Material Adverse Effect.
 
SECTION 3.18. Investment Company.  No Company is an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
 
SECTION 3.19. Defaults.  No Default or Event of Default exists hereunder, nor
will any begin to exist immediately after the execution and delivery hereof.
 
SECTION 3.20. Anti-Corruption Laws and Sanctions.
 
  The Borrower has implemented and maintains in effect policies and procedures
designed to prevent the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents from violating Anti-Corruption Laws
and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and employees and to the knowledge of the Borrower its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects.  None of (a) the Borrower, any Subsidiary or
to the knowledge of the Borrower or such Subsidiary any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.
 
 
ARTICLE IV
 
 


 
 
Conditions
 
SECTION 4.01. Effective Date.  The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
 
 
54

--------------------------------------------------------------------------------

 
(a) The Administrative Agent (or its counsel) shall have received (i) from each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement and
(ii) duly executed copies of the Loan Documents and such other legal opinions,
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel, as further
described in, and required to be delivered on or prior to the Effective Date
pursuant to, the list of closing documents attached as Exhibit F.
 
(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of  Edwards Wildman Palmer LLP, counsel for the Credit Parties,
substantially in the form of Exhibit B, and covering such other matters relating
to the Credit Parties, the Loan Documents or the Transactions as the
Administrative Agent shall reasonably request.  The Borrower hereby requests
such counsel to deliver such opinion.
 
(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the initial Credit Parties, the
authorization of the Transactions and any other legal matters relating to such
Credit Parties, the Loan Documents or the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel and as
further described in the list of closing documents attached as Exhibit F.
 
(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
 
(e) The Administrative Agent shall have received evidence reasonably
satisfactory to it that the Existing Credit Agreement shall have been terminated
and cancelled and all indebtedness thereunder shall have been fully repaid
(except to the extent being so repaid with the initial Revolving Loans) and any
and all liens thereunder shall have been terminated.
 
(f) The Administrative Agent, the Lenders and the Lead Arrangers shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.
 
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
 
SECTION 4.02. Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Banks to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:
 
(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable (or, if a representation or warranty is
expressly stated to have been made as of a specific date, such
 
 
55

--------------------------------------------------------------------------------

 
representation or warranty shall be true and correct in all material respects as
of such specific date).
 
(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.
 
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
 
 
ARTICLE V
 
 
 
Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that:
 
SECTION 5.01. Insurance.  Each Company shall (a) maintain insurance to such
extent and against such hazards and liabilities as is customarily maintained by
Persons engaged in the same or similar business and operating in the same or
similar locations; and (b) within ten (10) Business Days of the Administrative
Agent’s written request, furnish to the Administrative Agent such information
about such Company’s insurance as the Administrative Agent may from time to time
reasonably request, which information shall be prepared in form and detail
reasonably satisfactory to the Administrative Agent and certified by a Financial
Officer of such Company.
 
SECTION 5.02. Money Obligations.  Each Company shall pay in full (a) prior, in
each case, to the date when penalties would attach, all material taxes,
assessments and governmental charges and levies (except only those so long as
and to the extent that the same shall be contested in good faith by appropriate
and timely proceedings and for which adequate provisions have been established
in accordance with GAAP) for which it may be or become liable or to which any or
all of its properties may be or become subject; and (b) all of its other
obligations calling for the payment of money (except only those so long as and
to the extent that the same shall be contested in good faith and for which
adequate provisions have been established in accordance with GAAP) before such
payment becomes overdue, except where nonpayment of such obligations could not
reasonably be expected to have a Material Adverse Effect.
 
SECTION 5.03. Financial Statements and Other Information.
 
(a) Quarterly Financials.  The Borrower shall deliver to the Administrative
Agent, for delivery to the Lenders, within forty-five (45) days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower,
balance sheets of the Companies as of the end of such period and statements of
income (loss) and cash flow for the fiscal year to date periods, all prepared on
a Consolidated basis, in accordance with GAAP and certified by a Financial
Officer of the Borrower.  The Borrower shall be deemed to be in compliance with
its delivery obligations pursuant to this Section 5.03(a) with respect to any
material or information set forth in this Section 5.03(a) to the extent such
material or information is publicly filed via the Securities and Exchange
Commission’s Electric Data Gathering and Retrieval System (EDGAR) or any public
electronic filing system successor thereto.
 
 
56

--------------------------------------------------------------------------------

 
(b) Annual Audit Report.  The Borrower shall deliver to the Administrative
Agent, for delivery to the Lenders, within ninety (90) days after the end of
each fiscal year of the Borrower, an annual audit report of the Companies for
that year prepared on a Consolidated basis, in accordance with GAAP and
certified by an unqualified opinion of PricewaterhouseCoopers LLP or any other
nationally recognized independent public accountants, which report shall include
balance sheets and statements of income (loss), stockholders’ equity and
cash-flow for that period.  The Borrower shall be deemed to be in compliance
with its delivery obligations pursuant to this Section 5.03(b) with respect to
any material or information set forth in this Section 5.03(b) to the extent such
material or information is publicly filed via the Securities and Exchange
Commission’s Electric Data Gathering and Retrieval System (EDGAR) or any public
electronic filing system successor thereto.
 
(c) Compliance Certificate.  The Borrower shall deliver to the Administrative
Agent, for delivery to the Lenders, concurrently with the delivery of the
financial statements set forth in subsections (a) and (b) above, a Compliance
Certificate.
 
(d) Management Report.  The Borrower shall deliver to the Administrative Agent,
for delivery to the Lenders, concurrently with the delivery of the quarterly and
annual financial statements set forth in subsections (a) and (b) above, a copy
of any management report, letter or similar writing furnished to the Companies
by the accountants in respect of the Companies’ systems, operations, financial
condition or properties.
 
(e) Annual Budget.  The Borrower shall deliver to the Administrative Agent, for
delivery to the Lenders, within ninety (90) days after the end of each fiscal
year of the Borrower, an annual budget of the Companies for the then current
fiscal year, to be in form reasonably satisfactory to the Administrative Agent.
 
(f) Shareholder and SEC Documents.  The Borrower shall notify the Administrative
Agent, for delivery to the Lenders, as soon as practicable, of the availability
of all notices, reports, definitive proxy or other statements and other
documents sent by the Borrower to its shareholders, to the holders of any of its
debentures or bonds or the trustee of any indenture securing the same or
pursuant to which they are issued, or sent by the Borrower (in final form) to
any securities exchange or over the counter authority or system, or to the SEC
or any similar federal agency having regulatory jurisdiction over the issuance
of the Borrower’s securities.  The Borrower shall be deemed to be in compliance
with its delivery obligations pursuant to this Section 5.03(f) with respect to
any material or information set forth in this Section 5.03(f) to the extent such
material or information is publicly filed via the Securities and Exchange
Commission’s Electric Data Gathering and Retrieval System (EDGAR) or any public
electronic filing system successor thereto.
 
(g) Financial Information of Companies.  The Borrower shall deliver to the
Administrative Agent, for delivery to the Lenders, within ten (10) Business Days
of the receipt of a written request of the Administrative Agent or any Lender,
such other information about the financial condition, properties and operations
of any Company as may from time to time be reasonably requested, which
information shall be submitted in form and detail reasonably satisfactory to the
Administrative Agent and certified by a Financial Officer of the relevant
Company.
 
SECTION 5.04. Financial Records.  Each Company shall at all times maintain true
and complete records and books of account, including, without limiting the
generality of the foregoing, appropriate provisions for possible losses and
liabilities, all in accordance with GAAP, and at all reasonable times (during
normal business hours and upon reasonable prior notice to such Company) permit
the Administrative Agent, or any representative of the Administrative Agent, to
examine such Company’s books and records and to make excerpts therefrom and
transcripts thereof.
 
 
57

--------------------------------------------------------------------------------

 
SECTION 5.05. Franchises; Change in Business; and Sanctions Compliance.
 
(a) Each Company (other than an Immaterial Subsidiary) shall (i) preserve and
maintain at all times its existence except as otherwise permitted pursuant to
Section 5.12 hereof, and (ii) maintain in full force and effect all rights and
franchises necessary or advisable to the conduct of their business except as
would not reasonably be expected to have a Material Adverse Effect.
 
(b) No Company shall engage in any business if, as a result thereof, the general
nature of the business of the Companies taken as a whole would be substantially
and materially changed from the general nature of the business the Companies are
engaged in on the Effective Date.
 
(c) The Borrower will maintain in effect and use reasonable efforts to enforce
policies and procedures designed to prevent violations by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents
of  Anti-Corruption Laws and applicable Sanctions.
 
SECTION 5.06. ERISA, Pension and Benefit Plan Compliance.  No Company shall fail
to satisfy the applicable minimum funding standard under Section 412(a)(2) of
the Code and Section 302 of ERISA or incur any material liability to the PBGC
(other than premium payments due under Section 4007 of ERISA), established
thereunder in connection with any Pension Plan (other than the Computervision
Pension Plan).  The Borrower shall furnish to the Lenders (a) as soon as
possible and in any event within thirty (30) days after any Company knows or has
reason to know that any Reportable Event with respect to any Pension Plan has
occurred, a statement of a Financial Officer of such Company, setting forth
details as to such Reportable Event and the action that such Company proposes to
take with respect thereto, together with a copy of the notice of such Reportable
Event given to the PBGC if a copy of such notice is available to such Company,
and (b) promptly after receipt thereof a copy of any notice such Company, or any
member of the Controlled Group may receive from the PBGC or the Internal Revenue
Service with respect to any Pension Plan administered by such Company; provided,
that this latter clause shall not apply to notices of general application
promulgated by the PBGC or the Internal Revenue Service.  The Borrower shall
promptly notify the Lenders of any material taxes assessed, proposed to be
assessed or that the Borrower has reason to believe may be assessed against a
Company by the Internal Revenue Service with respect to any ERISA Plan.  As used
in this Section 5.06, “material” means the measure of a matter of significance
that shall be determined as being an amount equal to five percent (5%) of
Consolidated Net Worth.  As soon as practicable, and in any event within twenty
(20) days, after any Company shall become aware that an ERISA Event shall have
occurred, such Company shall provide the Administrative Agent with notice of
such ERISA Event with a certificate by a Financial Officer of such Company
setting forth the details of the event and the action such Company or another
Controlled Group member proposes to take with respect thereto.  The Borrower
shall, at the request of the Administrative Agent or any Lender, deliver or
cause to be delivered to the Administrative Agent or such Lender, as the case
may be, true and correct copies of any documents relating to the ERISA Plan of
any Company.
 
SECTION 5.07. Financial Covenants.
 
(a) Leverage Ratio.  The Borrower shall not suffer or permit at any time the
Leverage Ratio to exceed 3.00 to 1.00.
 
(b) Fixed Charge Coverage Ratio.  The Borrower shall not suffer or permit at any
time the Fixed Charge Coverage Ratio to be less than 3.50 to 1.00.
 
SECTION 5.08. Borrowing.  No Company shall create, incur or have outstanding any
Indebtedness of any kind; provided that this Section 5.08 shall not apply to the
following:
 
 
58

--------------------------------------------------------------------------------

 
(a) the Loans, the Letters of Credit and any other Indebtedness under this
Agreement;
 
(b) any loans granted to or Capitalized Lease Obligations entered into by any
Company for the purchase or lease of fixed assets (and refinancings of such
loans or Capitalized Lease Obligations), which loans and Capitalized Lease
Obligations shall only be secured by the fixed assets being purchased or leased,
so long as the aggregate principal amount of all such loans and Capitalized
Lease Obligations for all Companies shall not exceed Fifty Million Dollars
($50,000,000) at any time outstanding;
 
(c) the Indebtedness existing on the Effective Date as set forth on Schedule
5.08 hereto (and any extension, renewal, replacement or refinancing thereof so
long as the principal amount thereof shall not be increased (other than an
increase in the principal amount of such Indebtedness due to the payment of
premiums, fees and costs associated with such extension, renewal, replacement or
refinancing) after the Effective Date);
 
(d) Indebtedness of a Credit Party to any other Credit Party;
 
(e) Indebtedness under any Hedge Agreement, so long as such Hedge Agreement
shall have been entered into in the ordinary course of business and not for
speculative purposes;
 
(f) Permitted Foreign Subsidiary Loans and Investments;
 
(g) secured Indebtedness of a Foreign Subsidiary in an aggregate principal
amount for all Foreign Subsidiaries not to exceed Ten Million Dollars
($10,000,000) at any time outstanding;
 
(h) unsecured Subordinated Indebtedness, with terms reasonably acceptable to the
Administrative Agent and the Required Lenders, in an aggregate principal amount
for all Companies not to exceed Two Hundred Fifty Million Dollars ($250,000,000)
at any time outstanding; and
 
(i) other unsecured Indebtedness of a Company, in addition to the Indebtedness
listed above, so long as the aggregate principal amount of such Indebtedness for
all Companies incurred during such time as the Borrower is not in compliance
with the Adjusted Covenant Requirement does not exceed Fifty Million Dollars
($50,000,000) at any time outstanding.
 
SECTION 5.09. Liens.  No Company shall create, assume or suffer to exist (upon
the happening of a contingency or otherwise) any Lien upon any of its property
or assets, whether now owned or hereafter acquired; provided that this Section
5.09 shall not apply to the following:
 
(a) Liens for Taxes not yet due and payable (or in the case of property taxes
and assessments, not more than ninety (90) days overdue) or that are being
actively contested in good faith by appropriate proceedings and for which
adequate reserves shall have been established in accordance with GAAP;
 
(b) carrier’s, warehousemen’s, mechanic’s, materialmen’s, repairmen’s or other
similar Liens, and vendor’s Liens imposed by statute or common law arising in
the ordinary course of business or the ownership of such Company’s property and
assets that (i) do not secure the repayment of Indebtedness, and (ii) do not in
the aggregate materially detract from the value of the property subject thereto
or materially impair the use of such property for its intended purposes;
 
 
59

--------------------------------------------------------------------------------

 
(c) Liens on property or assets of a Subsidiary to secure obligations of such
Subsidiary to a Credit Party;
 
(d) purchase money Liens on fixed assets securing the loans and Capitalized
Lease Obligations pursuant to Section 5.08(b) hereof, provided that such Lien is
limited to the purchase price and only attaches to the property being acquired;
 
(e) any Lien of the Administrative Agent, for the benefit of the Lenders;
 
(f) the Liens existing on the Effective Date as set forth in Schedule 5.09
hereto and replacements, extensions, renewals, refundings or refinancings
thereof, but only to the extent that the amount of Indebtedness secured thereby
shall not be increased;
 
(g) any Liens securing the Indebtedness incurred pursuant to Section 5.08(g)
hereof and any refinancing thereof;
 
(h) easements, rights-of-way, zoning or other use restrictions and other similar
encumbrances incurred in the ordinary course of business, or other minor defects
or irregularities in title of real property not interfering in any material
respect with the use of such property in the business of any Company;
 
(i) pledges or deposits under workers’ compensation, unemployment insurance and
other social security legislation;
 
(j) Liens consisting of bankers’ liens and rights of setoff, in each case,
arising by operation of law, and Liens on documents (and the goods covered
thereby) delivered under trade letters of credit;
 
(k) licenses of intellectual property granted by any Company in the ordinary
course of business and not interfering in any material respect with the ordinary
conduct of business of the Companies;
 
(l) any Lien on property owned by a Company as a result of an Acquisition
permitted pursuant to Section 5.13 hereof, so long as such Lien is (i) either
(A) permitted under another subpart of this Section 5.09, or (B) is released
within ninety (90) days of such Acquisition (unless Borrower shall have obtained
the prior written consent of the Administrative Agent and the Required Lenders),
and (ii) such Lien was not created at the time of or in contemplation of such
Acquisition; or
 
(m) other Liens, in addition to the Liens listed above, securing amounts, in the
aggregate for all Companies, not to exceed Ten Million Dollars ($10,000,000).
 
No Company shall enter into any contract or agreement (other than a contract or
agreement entered into in connection with the purchase or lease of fixed assets
that prohibits Liens on such fixed assets) that would prohibit the
Administrative Agent or the Lenders from acquiring a security interest, mortgage
or other Lien on, or a collateral assignment of, any of the property or assets
of such Company; provided, however, that, notwithstanding the foregoing
provisions of this sentence, a Company may enter into a contract or agreement so
prohibiting the Administrative Agent or the Lenders to the extent such
prohibition (i) is required by a contract or agreement with a Governmental
Authority, (ii) requires a consent not obtained of any Governmental Authority,
or (iii) constitutes a breach or default under, or results in the termination
of, or requires any consent not obtained under, any such contract or agreement
except to the extent the
 
 
60

--------------------------------------------------------------------------------

 
term in such contract or agreement providing for such prohibition, breach,
default or termination or requiring such consent is ineffective under applicable
law.
 
SECTION 5.10. Regulations T, U and X.  No Company shall take any action that
would result in any non-compliance of the Loans or Letters of Credit with
Regulations T, U or X, or any other applicable regulation, of the Board of
Governors of the Federal Reserve System.
 
SECTION 5.11. Investments, Loans and Guaranties.  No Company shall (a) create,
acquire or hold any Subsidiary, (b) make or hold any investment in any stocks,
bonds or securities of any kind, (c) be or become a party to any joint venture
or other partnership, (d) make or keep outstanding any advance or loan to any
Person, or (e) be or become a Guarantor of any kind (other than a Subsidiary
Guarantor under the Loan Documents); provided that this Section 5.11 shall not
apply to the following:
 
(i) any endorsement of a check or other medium of payment for deposit or
collection through normal banking channels or similar transaction in the normal
course of business;
 
(ii) Cash Equivalent Investments;
 
(iii) the holding of each of the Subsidiaries listed on Schedule 3.01 hereto,
and the creation, acquisition and holding of, and any investment in, any new
Subsidiary after the Effective Date so long as such new Subsidiary shall have
been created, acquired or held, and investments made, in accordance with the
terms and conditions of this Agreement;
 
(iv) Permitted Investments and Permitted Foreign Subsidiary Loans and
Investments, so long as, in each case, no Default or Event of Default shall
exist prior to or after giving effect to such loan or investments;
 
(v) loans to, investments by and guaranties of the Indebtedness of, a Company
from or by a Company, so long as each such Company is a Credit Party;
 
(vi) any advance or loan to an officer or employee of a Company made in the
ordinary course of such Company’s business, so long as all such advances and
loans from all Companies aggregate not more than the maximum principal sum of
Two Million Dollars ($2,000,000) at any time outstanding; and
 
(vii) guaranties by the Borrower (A) of performance (and in no event of payment)
obligations of a Subsidiary under customer contracts entered into in the
ordinary course of business and (B) of operating leases of a Subsidiary.
 
For purposes of this Section 5.11, the amount of any investment in Equity
Interests shall be based upon the initial amount invested and shall not include
any appreciation in value or return on such investment.
 
SECTION 5.12. Merger and Sale of Assets.  No Company shall merge, amalgamate or
consolidate with any other Person, or sell, lease or transfer or otherwise
dispose of any assets to any Person, except that, if no Default or Event of
Default shall then exist or immediately thereafter shall begin to exist:
 
(a) any Company may merge with (i) the Borrower (provided that the Borrower
shall be the continuing or surviving Person), (ii) any one or more Subsidiary
Guarantors (provided that a Subsidiary Guarantor shall be the continuing or
surviving Person), or (iii) so long as both such Companies are not Credit
Parties, any other Company;
 
 
61

--------------------------------------------------------------------------------

 
(b) any Company may sell, lease, transfer or otherwise dispose of any of its
assets to (i) the Borrower, (ii) any Subsidiary Guarantor, or (iii) so long as
both such Companies are not Credit Parties, any other Company;
 
(c) any Company may sell, lease, transfer or otherwise dispose of any assets
that are obsolete or no longer used in such Company’s business;
 
(d) any Company may sell, lease, transfer or otherwise dispose of any inventory
or other assets in the ordinary course of business;
 
(e) Acquisitions may be effected in accordance with the provisions of Section
5.13 hereof;
 
(f) any Company may sell, transfer or otherwise dispose of its accounts
receivables, either pursuant to a Permitted Receivables Facility or pursuant to
other sales by such Company, in an aggregate amount for all Companies not to
exceed Seventy-Five Million Dollars ($75,000,000) during any fiscal year of the
Borrower;
 
(g) any Company may (i) sell, lease, transfer or otherwise dispose of
intellectual property and (ii) sell, lease, transfer or otherwise dispose of any
non-core assets so long as such non-core assets disposed are sold for their fair
market value and on an arms-length basis and all such sales, leases, transfers
or other dispositions do not exceed Seventy-Five Million Dollars ($75,000,000)
in the aggregate in any fiscal year of Borrower;
 
(h) each of the Companies listed on Schedule 5.12 hereto may be liquidated,
wound up or dissolved at any time so long as such Subsidiaries are Immaterial
Subsidiaries;
 
(i) any Company may sell, lease, transfer or other dispose of its Equity
Interests in a Foreign Subsidiary (and to the extent any such Equity Interests
are in a First Tier Foreign Subsidiary and are pledged under the Collateral
Documents, such pledge shall be deemed to be automatically released) so long as
such Foreign Subsidiary remains a Subsidiary; and
 
(j) any Company may cause a Foreign Subsidiary to dissolve or be liquidated
under local law so long as the assets of such Foreign Subsidiary become the
assets of another Company.
 
SECTION 5.13. Acquisitions.  No Company shall effect an Acquisition; provided,
however, that a Company may effect an Acquisition so long as:
 
(a) in the case of a merger, amalgamation or other combination including
Borrower, Borrower shall be the surviving entity;
 
(b) in the case of a merger, amalgamation or other combination including a
Credit Party (other than Borrower), a Credit Party shall be the surviving
entity;
 
(c) the business to be acquired shall be similar or complementary to the lines
of business of the Companies;
 
(d) the Companies shall be in compliance with Section 5.07 hereof both prior to
and subsequent to the transaction;
 
 
62

--------------------------------------------------------------------------------

 
(e) no Default or Event of Default shall exist prior to or after giving effect
to such Acquisition;
 
(f) the Borrower shall have provided to the Administrative Agent and the
Lenders, on or prior to the date of completion of such Acquisition (or, if the
aggregate Consideration paid for such Acquisition is less than Fifty Million
Dollars ($50,000,000), within five Business Days after the completion of such
Acquisition), a certificate of a Financial Officer of the Borrower showing pro
forma compliance with Section 5.07 hereof, both before and after giving effect
to the proposed Acquisition; and
 
(g) such Acquisition is not actively opposed by the board of directors (or
similar governing body) of the selling Persons or the Persons whose equity
interests are to be acquired.
 
SECTION 5.14. Notice.  The Borrower shall cause a Financial Officer of the
Borrower to promptly notify the Administrative Agent, in writing, whenever a
Default or Event of Default has occurred hereunder or any representation or
warranty made in Article III hereof ceases, in any material respect, to be true
and complete.
 
SECTION 5.15. Capital Distributions.   The Borrower shall not make Capital
Distributions unless (a) the Borrower shall be in full compliance with Section
5.07 hereof both prior to and after giving effect to such Capital Distribution,
(b) no Default or Event of Default has occurred and is continuing or will occur
and be continuing after giving effect to such Capital Distribution and (c) the
aggregate amount of all such Capital Distributions during any fiscal year of the
Borrower does not exceed the Specified Basket Amount; provided that, if at the
time of and after giving effect (including giving effect thereto on a Pro Forma
Basis) to such Capital Distribution, the Leverage Ratio is less than 2.75 to
1.00, there shall be no Dollar limitation on such Capital Distributions.
 
SECTION 5.16. Environmental Compliance.  Each Company shall comply in all
material respects with any and all Environmental Laws including, without
limitation, all Environmental Laws in jurisdictions in which such Company owns
or operates a facility or site, arranges for disposal or treatment of hazardous
substances, solid waste or other wastes, accepts for transport any hazardous
substances, solid waste or other wastes or holds any interest in real property
or otherwise, except where any requirement of any Environmental Law is being
contested in good faith or a bona fide dispute exists with respect thereto.  The
Borrower shall furnish to the Lenders, promptly after receipt thereof, a copy of
any notice such Company may receive from any Governmental Authority or private
Person, or otherwise, that any material litigation or proceeding pertaining to
any environmental, health or safety matter has been filed or is threatened
against such Company, any real property in which such Company holds any interest
or any past or present operation of such Company.  No Company shall allow the
material release or disposal of hazardous waste, solid waste or other wastes on,
under or to any real property in which any Company holds any ownership interest
or performs any of its operations, in violation of any Environmental Law.  As
used in this Section 5.16, “litigation or proceeding” means any demand, claim,
notice, suit, suit in equity action, administrative action, investigation or
inquiry whether brought by any Governmental Authority private Person, or
otherwise.  The Borrower shall defend, indemnify and hold the Administrative
Agent and the Lenders harmless against all costs, expenses, claims, damages,
penalties and liabilities of every kind or nature whatsoever (including
reasonable attorneys’ fees) arising out of or resulting from the noncompliance
of any Company with any Environmental Law.  Such indemnification shall survive
any termination of this Agreement.
 
SECTION 5.17. Affiliate Transactions.  No Company shall, directly or indirectly,
enter into or permit to exist any transaction (including, without limitation,
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate (other than a Company that is a Credit Party or a
Foreign Subsidiary) on terms that shall be less favorable to such Company than
those
 
 
63

--------------------------------------------------------------------------------

 
that might be obtained at the time in a transaction with a non-Affiliate;
provided, however, that the foregoing shall not prohibit the payment of
customary and reasonable directors’ fees to directors who are not employees of a
Company or an Affiliate.
 
SECTION 5.18. Use of Proceeds.  The Borrower’s use of the proceeds of the Loans
shall be solely for working capital, making Capital Distributions and other
general corporate purposes of the Companies (including Acquisitions permitted
hereunder) and for the refinancing of existing Indebtedness.  The Borrower shall
not use, and shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Borrowing or Letter of Credit (i) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country or
(iii) in any manner that would result in the violation of  any Sanctions
applicable to the Borrower, its Subsidiaries and its or their respective
directors, officers, employees and agents.
 
SECTION 5.19. Corporate Names.  No Credit Party or Pledged Subsidiary shall
change its corporate name, its state, province or other jurisdiction of
organization, its mailing address, or its taxpayer identification number unless,
in each case, the Borrower shall have provided the Administrative Agent with at
least ten (10) Business Days prior written notice thereof.
 
SECTION 5.20. Subsidiary Guaranties and Pledge of Stock or Other Ownership
Interest.
 
(a) Guaranties.  Each Domestic Subsidiary (that is not an Immaterial Subsidiary)
created, acquired or held on any date subsequent to the Effective Date, shall as
promptly as possible but in any event within thirty (30) days (or such later
date as may be agreed upon by the Administrative Agent) of such date, execute
and deliver to the Administrative Agent, for the benefit of the Lenders, a
joinder to the Subsidiary Guaranty, along with any corporate governance and
authorization documents, and an opinion of counsel as may be deemed necessary or
advisable by the Administrative Agent.
 
(b) Pledge of Stock.  With respect to the creation or acquisition on any date
after the Effective Date, of a First Tier Foreign Subsidiary (other than an
Immaterial Subsidiary), or if a First Tier Foreign Subsidiary is no longer an
Immaterial Subsidiary on any date, the Borrower shall deliver (or cause to be
delivered) to the Administrative Agent as promptly as possible but in any event
within thirty (30) days (or such later date as may be agreed upon by the
Administrative Agent) of such date, for the benefit of the Secured Parties, the
share certificates (or other evidence of equity), if any, owned by a Credit
Party pursuant to the terms of a Pledge Agreement executed by the appropriate
Credit Party; provided, however, that no Company shall be required to pledge
more than the Applicable Pledge Percentage of the outstanding shares or other
Equity Interest in any such First Tier Foreign Subsidiary.
 
(c) Perfection or Registration of Interest in Foreign Shares.  With respect to
any foreign shares pledged to the Administrative Agent, for the benefit of the
Secured Parties, on or after the Foreign Pledge Perfection Trigger Date, the
Administrative Agent shall, at all times thereafter, in the discretion of the
Administrative Agent or the Required Lenders, have the right to perfect, at the
Borrower’s cost, payable upon request therefor (including, without limitation,
any foreign counsel, or foreign notary, filing, registration or similar, fees,
costs or expenses), its security interest in the Pledged Securities in the
respective foreign jurisdiction; provided that, the Administrative Agent and the
Required Lenders, in their reasonable discretion and in consultation with the
Borrower, may waive the requirements of this subsection (c) with respect to the
perfection of any Pledged Securities in any foreign jurisdiction to
 
 
64

--------------------------------------------------------------------------------

 
the extent that it determines that the costs of perfecting its security
interests in such Pledged Securities are excessive in relation to the value of
the security to be afforded thereby.
 
SECTION 5.21. Restrictive Agreements.  Except as set forth in this Agreement,
the Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Subsidiary to (a)
make, directly or indirectly, any Capital Distribution to the Borrower, (b)
make, directly or indirectly, loans or advances or capital contributions to the
Borrower or (c) transfer, directly or indirectly, any of the properties or
assets of such Subsidiary to the Borrower; except for such encumbrances or
restrictions existing under or by reason of (i) applicable law, (ii) customary
non-assignment provisions in leases or other agreements entered in the ordinary
course of business and consistent with past practices, or (iii) customary
restrictions in security agreements or mortgages securing Indebtedness or
capital leases, of a Company to the extent such restrictions shall only restrict
the transfer of the property subject to such security agreement, mortgage or
lease.
 
SECTION 5.22. Other Covenants.  In the event that any Company shall enter into,
or shall have entered into, any Material Indebtedness Agreement, wherein the
covenants applicable to one or more Credit Parties contained therein shall be
more restrictive than the covenants set forth herein, then the Companies shall
be bound hereunder by such more restrictive covenants with the same force and
effect as if such covenants were written herein.
 
SECTION 5.23. Guaranty Under Material Indebtedness Agreement
 
.  No Company shall be or become a Guarantor of Indebtedness incurred pursuant
to any Material Indebtedness Agreement unless such Company shall also be a
Subsidiary Guarantor under this Agreement prior to or concurrently therewith
(except as to agreements pertaining to a Foreign Subsidiary permitted under
Section 5.08 hereof wherein no Credit Party is a Guarantor).
 
SECTION 5.24. Amendment of Organizational Documents.  No Company shall amend its
Organizational Documents in any manner materially adverse to the Lenders,
without the prior written consent of the Administrative Agent.
 
SECTION 5.25. Further Assurances.  The Borrower shall, promptly upon request by
the Administrative Agent, or any Lender through the Administrative Agent, (a)
correct any material defect or error that may be discovered in any Loan Document
or in the execution, acknowledgment, filing or recordation thereof, and (b) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further reasonable acts, deeds, certificates,
assurances and other instruments as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably require from time to time in
order to carry out more effectively the purposes of the Loan Documents.
 
ARTICLE VI
 
 
 
[Reserved]
 
 
 
65

--------------------------------------------------------------------------------

 
ARTICLE VII
 
 
 
Events of Default
 


 
If any of the following events (“Events of Default”) shall occur:
 
(a) the (i) interest on any Loan, any commitment or other fee, or any other
Obligation not listed in clause (ii) below, shall not be paid in full when due
and payable or within five (5) days thereafter; or (ii) principal of any Loan or
any obligation under any Letter of Credit shall not be paid in full when due and
payable;
 
(b) any Company shall fail or omit to perform and observe Section 5.07, 5.08,
5.09, 5.11, 5.12, 5.13, 5.14, 5.15 or 5.18 hereof;
 
(c) any Company shall fail or omit to perform and observe any agreement or other
provision (other than those referred to in clause (a) or (b) above) contained or
referred to in this Agreement or any Related Writing that is on such Company’s
part to be complied with, and that Default shall not have been fully corrected
within thirty (30) days after the earlier of (i) any Financial Officer of such
Company becomes aware of the occurrence thereof, or (ii) the giving of written
notice thereof to the Borrower by the Administrative Agent or the Required
Lenders that the specified Default is to be remedied;
 
(d) any representation, warranty or statement made in or pursuant to this
Agreement or any Related Writing or any other material information furnished by
any Company to the Administrative Agent or the Lenders, or any thereof, or any
other holder of a promissory note delivered hereunder pursuant to Section
2.10(e), shall be incorrect in any material respect when made or deemed to have
been made;
 
(e) any Company shall default in the payment of principal or interest due and
owing under any Material Indebtedness Agreement beyond any period of grace
provided with respect thereto or in the performance or observance of any other
agreement, term or condition contained in any agreement under which such
obligation is created, if the effect of such default is to allow the
acceleration of the maturity of such Indebtedness or to permit the holder
thereof to cause such Indebtedness to become due prior to its stated maturity;
 
(f) the occurrence of one or more ERISA Events that (a) the Required Lenders
determine could reasonably be expected to have a Material Adverse Effect, or (b)
results in a Lien on any of the assets of any Company, to the extent that the
aggregate of all such Liens for all Companies exceeds Thirty Million Dollars
($30,000,000);
 
(g) any Change in Control shall occur;
 
(h) a final judgment or order for the payment of money shall be rendered against
any Company by a court of competent jurisdiction, that remains unpaid or
unstayed and undischarged for a period (during which execution shall not be
effectively stayed) of thirty (30) days after the date on which the right to
appeal has expired, provided that the aggregate of all such judgments for all
such Companies shall exceed Thirty Million Dollars ($30,000,000);
 
(i) (i) any material provision, in the sole opinion of the Administrative Agent,
of any Loan Document shall at any time for any reason cease to be valid, binding
and enforceable against any Credit Party; (ii) the validity, binding effect or
enforceability of any Loan Document against any Credit
 
 
66

--------------------------------------------------------------------------------

 
Party shall be contested by any Credit Party; (iii) any Credit Party shall deny
that it has any further liability or obligation under any Loan Document; or (iv)
any Loan Document shall be terminated, invalidated or set aside, or be declared
ineffective or inoperative or in any way cease to give or provide to the Secured
Parties the benefits purported to be created thereby; or
 
(j) if any Company (other than an Immaterial Subsidiary) shall (i) except as
permitted pursuant to Section 5.12 hereof, discontinue business, (ii) generally
not pay its debts as such debts become due, (iii) make a general assignment for
the benefit of creditors, (iv) apply for or consent to the appointment of an
interim receiver, a receiver, a receiver and manager, an administrator,
sequestrator, monitor, a custodian, a trustee, an interim trustee or liquidator
of all or a substantial part of its assets or of such Company, (v) be
adjudicated a debtor or insolvent or have entered against it an order for relief
under Title 11 of the United States Code, or under any other bankruptcy
insolvency, liquidation, winding-up, corporate or similar statute or law,
foreign, federal state or provincial, in any applicable jurisdiction, now or
hereafter existing, as any of the foregoing may be amended from time to time, or
other applicable statute for jurisdictions outside of the United States, as the
case may be, (vi) file a voluntary petition in bankruptcy, or file a proposal or
notice of intention to file a proposal or have an involuntary proceeding filed
against it and the same shall continue undismissed for a period of sixty (60)
days from commencement of such proceeding or case, or file a petition or an
answer or an application or a proposal seeking reorganization or an arrangement
with creditors or seeking to take advantage of any other law (whether federal,
provincial or state, or, if applicable, other jurisdiction) relating to relief
of debtors, or admit (by answer, by default or otherwise) the material
allegations of a petition filed against it in any bankruptcy, reorganization,
insolvency or other proceeding (whether federal, provincial or state, or, if
applicable, other jurisdiction) relating to relief of debtors, (vii) suffer or
permit to continue unstayed and in effect for thirty (30) consecutive days any
judgment, decree or order entered by a court of competent jurisdiction, that
approves a petition or an application or a proposal seeking its reorganization
or appoints an interim receiver, a receiver and manager, an administrator,
custodian, trustee, interim trustee or liquidator of all or a substantial part
of its assets or of such Company, (viii) have an administrative receiver
appointed over the whole or substantially the whole of its assets or of such
Company, (ix) take, or omit to take, any action in order thereby to effect any
of the foregoing have assets the value of which is less than its liabilities
(taking into account prospective and contingent liabilities), or (x) have a
moratorium declared in respect of any of its Indebtedness, or any analogous
procedure or step is taken in any jurisdiction;
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (j) of this Article), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other Secured Obligations of the Borrower accrued hereunder and under
the other Loan Documents, shall become  due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (j) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Secured
Obligations accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.  Upon
the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to
 
 
67

--------------------------------------------------------------------------------

 
the Administrative Agent under the Loan Documents or at law or equity, including
all remedies provided under the UCC.
 
ARTICLE VIII
 


 
The Administrative Agent
 
Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including  execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.
 
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and (c)
except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity.  The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.02) or in the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (v) the creation,
perfection or priority of Liens on the Collateral or the existence of the
Collateral or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower),
 
 
68

--------------------------------------------------------------------------------

 
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
 
Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities.  Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and  has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder.  Each
Lender shall, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and informa­tion (which may
contain material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a lender or assign or otherwise transfer its
rights, interests and obligations hereunder.
 
None of the Lenders or their Affiliates, if any, identified in this Agreement as
a Joint Bookrunner, a Joint Lead Arranger, a Syndication Agent, a
Co-Documentation Agent or a Co-Senior Managing Agent shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than, in the case of Lenders, those applicable to all Lenders as such.  Without
limiting the foregoing, none of the Joint Bookrunners, Joint Lead Arrangers or
such Lenders shall have or be deemed to have a fiduciary relationship with any
Lender.  Each Lender hereby makes the same acknowledgments with respect to the
relevant Lenders and their Affiliates in their respective capacities as Joint
Bookrunner, Joint Lead Arranger, Syndication Agent, Co-Documentation Agent or
Co-Senior
 
 
69

--------------------------------------------------------------------------------

 
Managing Agent, as applicable, as it makes with respect to the Administrative
Agent in the preceding paragraph.
 
The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender.  The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.
 
In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code.  Each Lender authorizes the Administrative Agent
to enter into each of the Collateral Documents to which it is a party and to
take all action contemplated by such documents.  Each Lender agrees that no
Secured Party (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Secured
Parties upon the terms of the Collateral Documents.  In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, the Administrative Agent is hereby authorized, and hereby
granted a power of attorney, to execute and deliver on behalf of the Secured
Parties any Loan Documents necessary or appropriate to grant and perfect a Lien
on such Collateral in favor of the Administrative Agent on behalf of the Secured
Parties.  The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) as described in Section 9.02(d);
(ii) as permitted by, but only in accordance with, the terms of the applicable
Loan Document; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder.  Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant hereto.  Upon any sale or
transfer of assets constituting Collateral which is permitted pursuant to the
terms of any Loan Document, or consented to in writing by the Required Lenders
or all of the Lenders, as applicable, and upon at least five (5) Business Days’
prior written request by the Borrower to the Administrative Agent, the
Administrative Agent shall (and is hereby irrevocably authorized by the Lenders
to) execute such documents as may be necessary to evidence the release of the
Liens granted to the Administrative Agent for the benefit of the Secured Parties
herein or pursuant hereto upon the Collateral that was sold or transferred;
provided, however, that (i) the Administrative Agent shall not be required to
execute any such document on terms which, in the Administrative Agent’s opinion,
would expose the Administrative Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Secured Obligations or any Liens upon (or obligations of the Borrower
or any Subsidiary in respect of) all interests retained by the Borrower or any
Subsidiary, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Collateral.
 
The Borrower, on its behalf and on behalf of its Subsidiaries, and each Lender,
on its behalf and on the behalf of its affiliated Secured Parties, hereby
irrevocably constitute the Administrative Agent as the holder of an irrevocable
power of attorney (fondé de pouvoir within the meaning of Article 2692 of the
Civil Code of Québec) in order to hold hypothecs and security granted by the
Borrower or any Subsidiary on property pursuant to the laws of the Province of
Quebec to secure obligations of the Borrower or any Subsidiary under any bond,
debenture or similar title of indebtedness issued by the Borrower or any
Subsidiary in connection with this Agreement, and agree that the Administrative
Agent may act as the bondholder and mandatary with respect to any bond,
debenture or similar title of indebtedness that may be issued by the Borrower or
any Subsidiary and pledged in favor of the Secured Parties in connection with
this Agreement.  Notwithstanding the provisions of Section 32 of the An Act
 
 
70

--------------------------------------------------------------------------------

 
respecting the special powers of legal persons (Quebec), JPMorgan Chase Bank,
N.A. as Administrative Agent may acquire and be the holder of any bond issued by
the Borrower or any Subsidiary in connection with this Agreement (i.e., the
fondé de pouvoir may acquire and hold the first bond issued under any deed of
hypothec by the Borrower or any Subsidiary).
 
The Administrative Agent is hereby authorized to execute and deliver any
documents necessary or appropriate to create and perfect the rights of pledge
for the benefit of the Secured Parties including a right of pledge with respect
to the entitlements to profits, the balance left after winding up and the voting
rights of the Borrower as ultimate parent of any subsidiary of the Borrower
which is organized under the laws of the Netherlands and the Equity Interests of
which are pledged in connection herewith (a “Dutch Pledge”).  Without prejudice
to the provisions of this Agreement and the other Loan Documents, the parties
hereto acknowledge and agree with the creation of parallel debt obligations of
the Borrower or any relevant Subsidiary as will be described in any Dutch Pledge
(the “Parallel Debt”), including that any payment received by the Administrative
Agent in respect of the Parallel Debt will - conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application - be deemed a satisfaction of a pro rata portion of the
corresponding amounts of the Secured Obligations, and any payment to the Secured
Parties in satisfaction of the Secured Obligations shall - conditionally upon
such payment not subsequently being avoided or reduced by virtue of any
provisions or enactments relating to bankruptcy, insolvency, preference,
liquidation or similar laws of general application - be deemed as satisfaction
of the corresponding amount of the Parallel Debt.  The parties hereto
acknowledge and agree that, for purposes of a Dutch Pledge, any resignation by
the Administrative Agent is not effective until its rights under the Parallel
Debt are assigned to the successor Administrative Agent.
 
The parties hereto acknowledge and agree for the purposes of taking and ensuring
the continuing validity of German law governed pledges (Pfandrechte) with the
creation of parallel debt obligations of the Borrower and its Subsidiaries as
will be further described in a separate German law governed parallel debt
undertaking.  The Administrative Agent shall (i) hold such parallel debt
undertaking as fiduciary agent (Treuhaender) and (ii) administer and hold as
fiduciary agent (Treuhaender) any pledge created under a German law governed
Collateral Document which is created in favor of any Secured Party or
transferred to any Secured Party due to its accessory nature (Akzessorietaet),
in each case in its own name and for the account of the Secured Parties.  Each
Lender, on its own behalf and on behalf of its affiliated Secured Parties,
hereby authorizes the Administrative Agent to enter as its agent in its name and
on its behalf into any German law governed Collateral Document, to accept as its
agent in its name and on its behalf any pledge under such Collateral Document
and to agree to and execute as agent its in its name and on its behalf any
amendments, supplements and other alterations to any such Collateral Document
and to release any such Collateral Document and any pledge created under any
such Collateral Document in accordance with the provisions herein and/or the
provisions in any such Collateral Document.
 
ARTICLE IX
 
 
Miscellaneous
 
SECTION 9.01. Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
 
(i) if to the Borrower, to it at (A) 140 Kendrick Street, Needham, Massachusetts
02494, Attention of Treasurer (Telecopy No. (781) 370-5498; Telephone No.
 
 
71

--------------------------------------------------------------------------------

 
(781) 370-6919), and (B) in the case of a notice of Default or an Assignment and
Assumption, PTC Inc., 140 Kendrick Street, Needham, Massachusetts 02494,
Attention of General Counsel, with a copy of any written notices to James I.
Rubens, Edwards Wildman Palmer LLP, 111 Huntington Avenue, Boston, Massachusetts
02199; provided that, the failure to deliver any such copy shall have no legal
effect hereunder;
 
(ii) if to the Administrative Agent, (A) in the case of Borrowings denominated
in Dollars, to JPMorgan Chase Bank, N.A., 10 S. Dearborn, 7th Floor, Chicago,
Illinois 60603, Attention of April Yebd (Telecopy No. (888) 292-9533) and (B) in
the case of Borrowings denominated in Foreign Currencies, to J.P. Morgan Europe
Limited, 25 Bank Street, Canary Wharf, London E14 5JP, Attention of The Manager,
Loan & Agency Services (Telecopy No. 44 207 777 2360), and in each case with a
copy to JPMorgan Chase Bank, N.A., 270 Park Avenue, 43rd Floor, New York, New
York 10017, Attention of Daglas Panchal (Telecopy No. (917) 464-8969);
 
(iii) if to JPMorgan Chase Bank, N.A., in its capacity as an Issuing Bank, to it
at JPMorgan Chase Bank, N.A., 10 S. Dearborn, 7th Floor, Chicago,
Illinois 60603, Attention of Debra C. Williams (Telecopy No. (312) 385-7098),
or, in the case of any other Issuing Bank, to it at the address and telecopy
number specified from time to time by such Issuing Bank to the Borrower and the
Administrative Agent;
 
(iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10 S.
Dearborn, 7th Floor, Chicago, Illinois 60603, Attention of April Yebd (Telecopy
No. (888) 292-9533); and
 
(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through Electronic Systems, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
 
(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business
 
 
72

--------------------------------------------------------------------------------

 
hours of the recipient, such notice or communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.
 
(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
 
(d) Electronic Systems.
 
(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
 
(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.”  The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications.  No warranty of any kind, express, implied
or statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System.  In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, the Issuing Banks or
any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of Communications
through an Electronic System.  “Communications” means, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of any Loan Party pursuant to any Loan Document or the transactions
contemplated therein which is distributed by the Administrative Agent, any
Lender or the Issuing Banks by means of electronic communications pursuant to
this Section, including through an Electronic System.
 
SECTION 9.02. Waivers; Amendments.  (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  Without limiting the generality of the foregoing, the making
of a Loan or issuance of a Letter of Credit shall not be construed as a waiver
of any Default, regardless of whether the Administrative Agent, any Lender or
any Issuing Bank may have had notice or knowledge of such Default at the time.
 
(b) Except as provided in Section 2.20 with respect to an Incremental Term Loan
Amendment, neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required
 
 
73

--------------------------------------------------------------------------------

 
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender directly affected thereby (except that any amendment or
modification of the financial covenants in this Agreement (or defined terms used
in the financial covenants in this Agreement) shall not constitute a reduction
in the rate of interest or fees for purposes of this clause (ii)), (iii)
postpone the scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment (in each case, excluding for the avoidance of
doubt, mandatory prepayments under Section 2.11(b)), without the written consent
of each Lender directly affected thereby, (iv) change Section 2.18(b) or (d) in
a manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section or the definition of “Required Lenders” or the percentage with
respect to any Class of Lenders in the definition of the term “Majority in
Interest” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender (it being understood that, solely with the consent of the parties
prescribed by Section 2.20 to be parties to an Incremental Term Loan Amendment,
Incremental Term Loans may be included in the determination of Required Lenders
on substantially the same basis as the Commitments and the Revolving Loans are
included on the Effective Date), (vi) release all or substantially all of the
Subsidiary Guarantors from their obligations under the Subsidiary Guaranty
without the written consent of each Lender (other than in connection with the
disposition of all of the Equity Interests of the Subsidiary Guarantors in a
transaction permitted under this Agreement), (vii) except as provided in clause
(d) of this Section or in any Collateral Document, release all or substantially
all of the Collateral, without the written consent of each Lender, (viii) waive
any condition set forth in Section 4.02 without the written consent of the
Majority in Interest of the Revolving Lenders (it being understood and agreed
that any amendment or waiver of, or any consent with respect to, any provision
of this Agreement (other than any waiver expressly relating to Section 4.02) or
any other Loan Document, including any amendment of any affirmative or negative
covenant set forth herein or in any other Loan Document or any waiver of a
Default or an Event of Default, shall not be deemed to be a waiver of a
condition set forth in Section 4.02 for purposes of this Section 9.02), or (ix)
change any provisions of this Agreement in a manner that by its terms adversely
affects the rights in respect of payments due to Lenders holding Loans of any
Class differently than those holding Loans of any other Class, without the
written consent of Lenders representing a Majority in Interest of each affected
Class; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, any Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Bank or the Swingline Lender, as the case may
be (it being understood that any change to Section 2.22 shall require the
consent of the Administrative Agent, the Issuing Banks and the Swingline
Lender).  Notwithstanding the foregoing, no consent with respect to any
amendment, waiver or other modification of this Agreement shall be required of
any Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (i), (ii) or (iii) of the first proviso of
this paragraph and then only in the event such Defaulting Lender shall be
directly affected by such amendment, waiver or other modification.
 
(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (x) to add one or
more credit facilities (in addition to the Incremental Term Loans pursuant to an
Incremental Term Loan Amendment) to this Agreement and to permit extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans, the initial Term Loans,
Incremental Term Loans and the accrued interest and fees in
 
 
74

--------------------------------------------------------------------------------

 
respect thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Lenders.
 
(d) The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Credit Parties on any Collateral (i) upon the
termination of all the Commitments, payment and satisfaction in full in cash of
all Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner reasonably
satisfactory to the Administrative Agent, but in any event in an amount not in
excess of 105% of the Dollar Amount thereof, (ii) constituting property being
sold or disposed of if the Borrower certifies to the Administrative Agent that
the sale or disposition (including by a merger with or into another Person as
permitted by this Agreement in connection with which such Subsidiary is not the
continuing or surviving corporation) is made in compliance with the terms of
this Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry) or is the subject of a disposition to
which the Required Lenders have consented, (iii) constituting property leased to
the Borrower or any Subsidiary under a lease which has expired or been
terminated in a transaction permitted under this Agreement, or (iv) as required
to effect any sale or other disposition of such Collateral in connection with
any exercise of remedies of the Administrative Agent and the Lenders pursuant to
Article VII.  Any such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of the Credit Parties in respect of) all interests retained
by the Credit Parties, including the proceeds of any sale, all of which shall
continue to constitute part of the Collateral.
 
(e) If, in connection with any proposed amendment, waiver or consent  requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) the Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.15 and 2.17, and (2)
an amount, if any, equal to the payment which would have been due to such Lender
on the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.
 
(f) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.
 
SECTION 9.03. Expenses; Indemnity; Damage Waiver.  (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and the Lead Arrangers and their respective Affiliates, including the reasonable
fees, charges and disbursements of one primary counsel (and one additional local
counsel in each applicable jurisdiction in the case of any pledge of Equity
Interests of a Foreign Subsidiary taken after the Effective Date in accordance
with the Loan Documents) for the Administrative Agent, in connection with the
syndication and distribution (including, without limitation, via the internet or
through a service such as Intralinks) of the credit facilities provided
 
 
75

--------------------------------------------------------------------------------

 
for herein, the preparation and administration of this Agreement and the other
Loan Documents or any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by each Issuing Bank in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Issuing Bank or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Issuing Bank or
any Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement and any other Loan Document, including its rights
under this Section, or in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit, provided, however, that the Borrower shall not be required to reimburse
the Lenders for more than one counsel to the Administrative Agent (and up to one
local counsel in each applicable jurisdiction and additional regulatory counsel,
in each case for the Administrative Agent) and one additional counsel for all of
the other Lenders (and up to one local counsel in each applicable jurisdiction
and regulatory counsel, in each case for all of the other Lenders), unless a
Lender or its counsel determines that it is impractical or inappropriate (or
would create actual or  potential conflicts of interest) to not have individual
counsel, in which case each Lender may have its own counsel which shall be
reimbursed in accordance with the foregoing.
 
(b) The Borrower shall indemnify the Administrative Agent, each Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
any Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any of its Subsidiaries, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
the material breach by such Indemnitee in bad faith of express obligations of
such Indemnitee under the Loan Documents pursuant to a claim initiated by the
Borrower or any other Company.
 
(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, any Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, and each Revolving Lender severally agrees to pay
to such Issuing Bank or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Borrower’s failure to pay any such amount shall not
relieve the Borrower of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may
 
 
76

--------------------------------------------------------------------------------

 
be, was incurred by or asserted against the Administrative Agent, such Issuing
Bank or the Swingline Lender in its capacity as such.
 
(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee (i) for any damages arising
from the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.
 
(e) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.
 
SECTION 9.04. Successors and Assigns.  (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of
Credit),  Participants (to the extent provided in paragraph (c) of this Section)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Banks and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b) (i)   Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:
 
(A)           the Borrower (provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof);  provided, further, that no consent of the Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default under clause (a) or (j) of Article VII
has occurred and is continuing, any other assignee;
 
(B)           the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund; and
 
(C)           the Swingline Lender; provided that no consent of the Swingline
Lender shall be required for an assignment of all or any portion of a Term Loan.
 
(ii) Assignments shall be subject to the following additional conditions:
 
 
77

--------------------------------------------------------------------------------

 
(A)           except in the case of an assignment to a Lender or an Affiliate of
a Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of Revolving Commitments and Revolving Loans) or
$1,000,000 (in the case of a Term Loan) unless each of the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default under clause (a) or (j) of
Article VII has occurred and is continuing;
 
(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;
 
(C)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders;
 
(D)           the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and
 
(E)           the assignee shall not be a Competitor unless an Event of Default
under clause (a) or (j) of Article VII has occurred and is continuing or the
Borrower has consented in writing to such assignment.
 
For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Borrower, any of its Subsidiaries or any of its Affiliates, or (d) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof.
 
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
 
 
78

--------------------------------------------------------------------------------

 
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
 
(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Banks and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower, any Issuing Bank and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
 
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
 
(c) (i)   Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Banks or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”), other
than an Ineligible Institution, in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) that affects such Participant.  Subject to paragraph (c)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender,
 
 
79

--------------------------------------------------------------------------------

 
provided such Participant agrees to be subject to Section 2.18(d) as though it
were a Lender.  Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
 
(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.
 
(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
SECTION 9.05. Survival.  All covenants, agreements, representations and
warranties made by the Credit Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated.  The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.
 
SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic
Execution.  This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the
 
 
80

--------------------------------------------------------------------------------

 
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement.  The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any  document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
 
SECTION 9.07. Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 9.08. Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of the Borrower or any Subsidiary Guarantor against any of
and all of the Secured Obligations held by such Lender, irrespective of whether
or not such Lender shall have made any demand under the Loan Documents and
although such obligations may be unmatured.  The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.
 
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.  (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
 
(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County, Borough of Manhattan, and of the United
States District Court for the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to any Loan Document, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or any other Loan Document shall affect any
right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Credit Party or its properties in the courts
of any jurisdiction.
 
 
81

--------------------------------------------------------------------------------

 
(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
 
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
 
SECTION 9.10. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
 
SECTION 9.11. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12. Confidentiality.  Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii)  any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Borrower.  For the purposes of this Section, “Information” means all information
received from the Borrower relating to the Borrower or its business, other than
any such information that is available to the Administrative Agent, any Issuing
Bank or any Lender on a nonconfidential basis prior to disclosure by the
Borrower; provided that, in the case of information received from the Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided
 
 
82

--------------------------------------------------------------------------------

 
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND  ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
 
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
 
SECTION 9.13. USA PATRIOT Act.  Each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) hereby notifies each Credit Party that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Credit Party, which information includes the
name and address of such Credit Party and other information that will allow such
Lender to identify such Credit Party in accordance with the Patriot Act.
 
SECTION 9.14. Releases of Subsidiary Guarantors.
 
(a) A Subsidiary Guarantor shall automatically be released from its obligations
under the Subsidiary Guaranty upon the consummation of any transaction permitted
by this Agreement as a result of which such Subsidiary Guarantor ceases to be a
Subsidiary; provided that, if so required by this Agreement, the Required
Lenders shall have consented to such transaction and the terms of such consent
shall not have provided otherwise.  In connection with any termination or
release pursuant to this Section, the Administrative Agent shall (and is hereby
irrevocably authorized by each Lender to) execute and deliver to any Credit
Party, at such Credit Party’s expense, all documents that such Credit Party
shall reasonably request to evidence such termination or release.  Any execution
and delivery of documents pursuant to this Section shall be without recourse to
or warranty by the Administrative Agent.
 
(b) Further, the Administrative Agent may (and is hereby irrevocably authorized
by each Lender to), upon the request of the Borrower, release any Subsidiary
Guarantor from its obligations under the Subsidiary Guaranty if such Subsidiary
Guarantor becomes an Immaterial Subsidiary.
 
(c) At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other
 
 
83

--------------------------------------------------------------------------------

 
than Banking Services Obligations, Swap Obligations, and other Obligations
expressly stated to survive such payment and termination) shall have been paid
in full in cash, the Commitments shall have been terminated and no Letters of
Credit shall be outstanding, the Subsidiary Guaranty and all obligations (other
than those expressly stated to survive such termination) of each Subsidiary
Guarantor thereunder shall automatically terminate, all without delivery of any
instrument or performance of any act by any Person.
 
SECTION 9.15. Appointment for Perfection.  Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession or control.  Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.
 
SECTION 9.16. Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
 
SECTION 9.17. No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its Affiliates. 
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against each of the Lenders and their Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
 
 
84

--------------------------------------------------------------------------------

 
SECTION 9.18. Termination of Commitments under Existing Credit Agreement.  Each
of the signatories hereto that is also a party to the Existing Credit Agreement
hereby agrees that, as of the Effective Date, all of the commitments to extend
credit under the Existing Credit Agreement will be terminated
automatically.  This Agreement constitutes notice thereof and pursuant hereto
the requirement contained in Section 2.09(c) of the Existing Credit Agreement
that three Business Days’ (as defined therein) notice of the termination of such
commitments be given to the administrative agent thereunder is waived.
 
[Signature Pages Follow]

 
 

--------------------------------------------------------------------------------

85
 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
PTC INC.,
as the Borrower
   
By: //Jeffrey D. Glidden
 
Name:  Jeffrey D. Glidden
 
Title:  Chief Financial Officer
   




 
 
Signature Page to Credit Agreement
PTC Inc.

--------------------------------------------------------------------------------

 



JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender, as
an Issuing Bank and as Administrative Agent
   
By: //Daglas Panchal
 
Name:  Daglas Panchal
 
Title:  Vice President
   


 
 
Signature Page to Credit Agreement
PTC Inc.

--------------------------------------------------------------------------------

 



KEYBANK NATIONAL ASSOCIATION, individually as a Lender and as a Syndication
Agent
   
By: //David A. Wild
 
Name:  David A. Wild
 
Title:  Senior Vice President
   




 
 
Signature Page to Credit Agreement
PTC Inc.

--------------------------------------------------------------------------------

 



FIFTH THIRD BANK, individually as a Lender and as a Co-Documentation Agent
   
By: //Colin Murphy
 
Name:  Colin Murphy
 
Title:  Director, Corporate Banking
   




 
 
Signature Page to Credit Agreement
PTC Inc.

--------------------------------------------------------------------------------

 



HSBC BANK USA, NATIONAL ASSOCIATION, individually as a Lender and as a
Co-Documentation Agent
   
By: //Elise M. Russo
 
Name:  Elise M. Russo
 
Title:  Senior Vice President
   




 
 
Signature Page to Credit Agreement
PTC Inc.

--------------------------------------------------------------------------------

 



CITIZENS BANK, N.A., individually as a Lender and as a Co-Documentation Agent
   
By: //William M. Clossey
 
Name:  William M. Clossey
 
Title:  Senior Vice President
   




 
 
Signature Page to Credit Agreement
PTC Inc.

--------------------------------------------------------------------------------

 



ROYAL BANK OF CANADA, individually as a Lender and as a Co-Documentation Agent
   
By: //Nicholas Heslip
 
Name:  Nicholas Heslip
 
Title:  Authorized Signatory
   




 
 
Signature Page to Credit Agreement
PTC Inc.

--------------------------------------------------------------------------------

 



SANTANDER BANK, N.A., individually as a Lender and as a Co-Documentation Agent
   
By: //Thomas J. Devitt
 
Name:  Thomas J. Devitt
 
Title:  Senior Vice President
   




 
Signature Page to Credit Agreement
PTC Inc.

--------------------------------------------------------------------------------

 



TD BANK, N.A., individually as a Lender and as a Co-Documentation Agent
   
By: //Alan Garson
 
Name:  Alan Garson
 
Title:  Senior Vice President
   




 
 
Signature Page to Credit Agreement
PTC Inc.

--------------------------------------------------------------------------------

 



BARCLAYS BANK PLC, individually as a Lender and as a Co-Senior Managing Agent
   
By: //Irina Dimova
 
Name:  Irina Dimova
 
Title:  Vice President
   




 
 
Signature Page to Credit Agreement
PTC Inc.

--------------------------------------------------------------------------------

 



SUNTRUST BANK, individually as a Lender and as a Co-Senior Managing Agent
   
By: //Douglas C. O’Bryan
 
Name:  Douglas C. O’Bryan
 
Title:  Director
   




 
 
Signature Page to Credit Agreement
PTC Inc.

--------------------------------------------------------------------------------

 



U.S. BANK NATIONAL ASSOCIATION, individually as a Lender and as a Co-Senior
Managing Agent
   
By: //Richard J. Ameny Jr.
 
Name:  Richard J. Ameny Jr.
 
Title:  Vice President
   




 
 
Signature Page to Credit Agreement
PTC Inc.

--------------------------------------------------------------------------------

 



WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
   
By: //David Mallett
 
Name:  David Mallett
 
Title:  Managing Director
   




 
 
Signature Page to Credit Agreement
PTC Inc.

--------------------------------------------------------------------------------

 



SILICON VALLEY BANK, as a Lender
   
By: //Kristy Vlahos
 
Name:  Kristy Vlahos
 
Title:  Director
   




 
 
Signature Page to Credit Agreement
PTC Inc.

--------------------------------------------------------------------------------

 



THE HUNTINGTON NATIONAL BANK, as a Lender
   
By: //Jared Shaner
 
Name:  Jared Shaner
 
Title:  Vice President
   




 
 
Signature Page to Credit Agreement
PTC Inc.

--------------------------------------------------------------------------------

 



BANK OF AMERICA, N.A., as a Lender
   
By: //Patrick Martin
 
Name:  Patrick Martin
 
Title:  Managing Director
   




 
 
Signature Page to Credit Agreement
PTC Inc.

--------------------------------------------------------------------------------

 



PEOPLE’S UNITED BANK, as a Lender
   
By: //Yvette D. Hawkins
 
Name:  Yvette D. Hawkins
 
Title:  Vice President
   



Signature Page to Credit Agreement
PTC Inc.

